UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2015 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number000-53620 NEULION, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 98-0469479 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 1600 Old Country Road, Plainview, NY (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code(516)622-8300 Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of exchange on which registered None Securities registered pursuant to Section 12(g) of the Act: Common Stock (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes oNo x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act.Yes oNo x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes xNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer x Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes oNo x. The aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold as of the last business day of the registrant’s most recently completed second fiscal quarter was $118,404,349. As of February 29, 2016, there were 282,041,667 shares of the registrant’s common stock, $0.01 par value, outstanding. DOCUMENTS INCORPORATED BY REFERENCE The information required by Part III of this Annual Report on Form 10-K, to the extent not set forth herein, is incorporated herein by reference from the registrant’s definitive proxy statement relating to its Annual Meeting of Stockholders, which definitive proxy statement shall be filed with the Securities and Exchange Commission (the “SEC”) within 120 days after the end of the fiscal year to which this Annual Report on Form 10-K relates. NeuLion, Inc. Index to Form 10-K Page PART I 1 ITEM 1. Business 1 ITEM 1A. Risk Factors 18 ITEM 1B. Unresolved Staff Comments 31 ITEM 2. Properties 32 ITEM 3. Legal Proceedings 32 ITEM 4. Mine Safety Disclosures 32 PART II 33 ITEM 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 33 ITEM 6. Selected Financial Data 37 ITEM 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 39 ITEM 7A. Quantitative and Qualitative Disclosures About Market Risk 57 ITEM 8. Financial Statements and Supplementary Data 58 ITEM 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 58 ITEM 9A. Controls and Procedures 59 ITEM 9B. Other Information 60 PART III 60 ITEM 10. Directors, Executive Officers and Corporate Governance 60 ITEM 11. Executive Compensation 60 ITEM 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 60 ITEM 13. Certain Relationships and Related Transactions, and Director Independence 60 ITEM 14. Principal Accounting Fees and Services 60 PART IV 61 ITEM 15. Exhibits, Financial Statement Schedules 61 SIGNATURES 64 INDEX TO CONSOLIDATED FINANCIAL STATEMENTS F-1 ii Table of Contents PART I ITEM 1. Business Overview NeuLion, Inc. (“NeuLion,” the “Company,” “we,” “us,” or “our”), a Delaware corporation, is a leading provider of enterprise digital video solutions with the mission to deliver and enable the highest quality live and on-demand digital video content experiences anywhere and on any device.Our flagship solution, the NeuLion Digital Platform, is a proprietary, cloud-based, fully integrated, turnkey solution that enables the delivery and monetization of digital video content. Enterprises throughout the entire digital video ecosystem use our solutions to better grow, engage and monetize their customer bases.The NeuLion Digital Platform offers content owners and rightsholders a highly-configurable and scalable suite of digital technologies, together with services for back-end content preparation, management, secure delivery and monetization, in an end-to-end solution that addresses the complexities associated with successfully streaming and marketing their content.Our comprehensive solution suite also includes our DivX video solution that allows consumer electronics (“CE”) manufacturers to provide a secure, high-quality video experience and premium screen resolution, up to Ultra HD/4K, across virtually all content formats, for a wide range of connected devices. We primarily generate revenue by offering the NeuLion Digital Platform on a subscription license basis. Our revenue is generated from fees determined by the number of channels through which we deliver our customers’ content, the number of events we stream and the number of connected devices we enable, as well as from variable fees determined by the volume of digital video content we deliver and/or the end user revenue generated by our customers.We also generate revenue from licensing our DivX video solution to CE manufacturers, video solution developers and others. We believe that the proliferation of Internet-connected devices, the increasing amount of digital video content, the growth in video consumption, particularly sports, on mobile devices and the demand for continually improving and personalizing viewing experiences will be the principal drivers of our growth.As enterprises continue to struggle with the complexities of managing growing libraries of digital content, creating compelling branded user experiences and delivering those experiences across a wide range of connected devices in high-quality resolutions, our comprehensive suite of products and focus on innovation will allow us to increase revenues from existing customers and expand our customer base in North America and internationally. We were incorporated as Jump TV Inc. on January 14, 2000 under the Canada Business Corporations Act. In October 2008, Jump TV Inc. completed a merger with the company now known as NeuLion USA, Inc. pursuant to which it became our wholly-owned subsidiary.The merger was accounted for as a reverse takeover.In July 2009, our Registration Statement on Form 10 under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), was declared effective by the SEC and we changed our corporate name to NeuLion, Inc.We have traded on the TSX since August 9, 2006.On November 30, 2010, we were domesticated under Delaware law.On January 30, 2015, we consummated the acquisition of DivX Corporation (“DivX”), which creates, distributes, and licenses digital video technologies for PCs, smart TVs, and mobile devices.MainConcept, its subsidiary, provides high-quality video compression-decompression, or codec, software libraries and products to consumer electronics manufacturers, broadcasters, video solution developers and others. 1 Table of Contents Our Solutions The NeuLion Digital Platform provides content owners and rightsholders with an end-to-end solution that enables them to ingest, encode, manage, deliver, monetize and analyze the performance of their live and on-demand digital video content.Our DivX video solution empowers connected devices with premium, up to Ultra HD/4K, screen resolution, secured streaming, playback and certification. Key Attributes Our solutions offer the following key attributes: · Proprietary, end-to-end, cloud-based, configurable solution.The cloud-based NeuLion Digital Platform was “builtaround” modular and integrated core functions that work together to successfully deliver live and on-demand digital video content, making the NeuLion Digital Platform readily implemented, upgradable, extendable and scalable.We believe the NeuLion Digital Platform is the only proprietary, end-to-end solution in the market. · Seamless delivery of live content and real-time interactive viewer experiences.The NeuLion Digital Platform supports the critical execution required to deliver live content to connected devices, together with a rich and interactive viewer experience that includes real-time statistics, on-demand instant replays and multiple camera angle options. · Broad device reach.Our NeuLion Digital Platform solution enables content rights owners to deliver live and on-demand digital video content to connected devices, including PC and Mac, mobile and tablets, game consoles, smart TVs, and other streaming devices. Our DivX solution further enhances the NeuLion Digital Platform by enabling secure, high-quality streaming and playback of content, up to Ultra HD/4K, across virtually all content formats, for a wide range of connected devices. · Scalable to largest customers.Our solution scales to deliver live and on-demand digital video content to large global audiences across multiple devices. Our customers have leveraged the NeuLion Digital Platform to deliver their most important events, such as the World Cup, the Olympics, the Super Bowl and the NBA finals, to viewers worldwide. · Highly extensible.We make available application program interfaces (“APIs”) to our customers that enable them to integrate with third-party application providers.Our APIs allow our customers to protect past investments made in third-party technologies and ease integration between the NeuLion Digital Platform and those third-party products. · Extensive monetization options.The NeuLion Digital Platform provides monetization tools for content owners and rightsholders that include subscription services, pay-per-view content, and dynamically-delivered advertising for pre-, post- and mid-roll insertion. · High-quality resolution and enhanced viewing experience.The NeuLion Digital Platform allows our customers to deliver enhanced interactive features, including instant replays, slow motion highlights, multi-game viewing, access to live statistics, and viewing from multiple camera angles.Our encoding component enables our customers to provide better screen resolution, high-quality and faster adaptive bit rate streaming, reduced buffering, and quicker start time and video loading for their end users. 2 Table of Contents Key Customer Benefits We provide the following key customer benefits: · Turnkey end-to-end solution.The NeuLion Digital Platform offers all of the features and functionality necessary to publish and deliver secure, live and on-demand video to a broad range of connected devices. It allows our customers to focus on their business and rely on our solution to handle all aspects of their digital video management, delivery and monetization. · Time to market.We enable our customers to get their products to market quickly and seamlessly.Through our end-to-end platform and extensive experience, we speed up the time it takes to get from product concept and inception through development and ultimately to delivery of the end-user product to consumers in the marketplace. · Delivery to multiple devices.We specialize in multiple device delivery, enabling our customers’ audiences to watch live and on-demand digital video content on any connected device. · Enhanced viewer experience.The NeuLion Digital Platform allows us to create immersive and customizable viewing experiences through advanced user control, instant replays, timeline event markers and multi-event streaming up to Ultra HD/4K, resulting in higher end-user engagement. · Increased monetization opportunities.We help our customers grow and monetize their customer bases via the NeuLion Digital Platform through the creation of subscription packages, promotional plans, pay-per-view events and transactions including ticket and merchandise sales, all supported by a single platform.In addition, we facilitate the display of pre-, post- and mid-roll video advertisements, banner ads and companion ads. · Superior customer and operational service.Through the NeuLion Digital Platform, we provide 24-hour technical support for our customers through multiple operations centers and provide our customers with fan support service representatives to handle consumer inquiries. Additionally, we provide licensed technology, operational resources and experienced personnel to manage the complex workflows required to deliver live and on-demand digital video content to connected devices. · Easy 4K live streaming.Our DivX CE SDK enables 4K live streaming of content, allowing original equipment manufacturer customers to quickly deploy devices that can support 4K video streaming, including live OTT video services powered by the NeuLion Digital Platform.This technology integration gives consumers more access to content and makes streaming even easier. · Fast video processing.MainConcept SDKs are premier solutions for software developers who require codec support in their own applications, service or local and cloud environment while leveraging MainConcept’s codec technology that supports multiple formats.These solutions offer up to 60% faster video processing performance and lower project risk as compared to open source. Customers We have enterprise customers in three broad categories: content owners and rightsholders; CE manufacturers; and video integrators.Relationships with our content owner and rightsholder customers, which include professional sports, college sports and TV Everywhere customers, generally involve entering into software license, distribution and service agreements to provide end-to-end solutions for the delivery of their content. We license our DivX technology to CE manufacturers to enable their devices with high-quality, secure consumer video experience. Video integrators, such as enterprise software providers, license our MainConcept technology to enable their software and hardware solutions with advanced video and audio content processing capabilities. 3 Table of Contents Customer Dependence For the year ended December 31, 2015, the National Hockey League (“NHL”) and LG Electronics accounted for 23% of revenues:12% and 11%, respectively.For the years ended December 31, 2014 and 2013, the NHL accounted for 18% and 20% of revenues, respectively.No other customers accounted for more than 10% of revenues in 2015, 2014 and 2013. As at December 31, 2015, Samsung Companies and Toshiba Companies accounted for 33% of accounts receivable:19% and 14%, respectively.As at December 31, 2014, Rogers Media, the NHL and the National Basketball Association (“NBA”) accounted for 53% of accounts receivable:28%, 13% and 12%, respectively. On August 4, 2015, the NHL announced that it had reached an agreement to transition the development and operational services for its digital properties then provided by NeuLion to a third party in 2016.On December 30, 2015, we entered into an amendment to our agreement with NHL Interactive CyberEnterprises, LLC, effective as of October 20, 2015, to provide transition services and support for the NHL’s digital properties, including NHL GameCenter LIVE™, for the 2015-16 NHL season as well as consulting services through the 2019-20 NHL season. Products and Technology The NeuLion Digital Platform provides content owners and rightsholders with an end-to-end solution that enables them to ingest, encode, manage, deliver, distribute, monetize and analyze the performance of their live and on-demand content. We provide our professional sports programming, TV Everywhere and other customers with a highly configurable suite of digital technologies that allows them to deliver their content with such features as instant replays, slow motion highlights, multi-game viewing, access to live statistics and viewing from multi-camera angles.In addition to the delivery of live and on-demand content, we offer our college and conference customers solutions for web publishing, electronic ticketing, donor management, e-commerce and advertising.We also provide advanced video processing and secure playback solutions to CE manufacturers and video software developers, and to consumers directly through our MainConcept and DivX product lines. 4 Table of Contents NeuLion Digital Platform The following illustration summarizes the technological capabilities of the NeuLion Digital Platform: · Ingest.The NeuLion Digital Platform can ingest, or capture, live and on-demand content feeds from satellite links, private fiber, or over the public Internet. The technology ingests these feeds, which can come in multiple forms. The NeuLion Digital Platform and associated infrastructure is designed to support virtually any type of digital video content acquisition. · Encode. The NeuLion Digital Platform encodes, or formats, the ingested content in a manner that permits connected devices to play the content in high-quality formats, up to Ultra HD/4K. The technology delivers live and on-demand content encoded in variable bit rates over the Internet to eliminate streaming buffering. Our encoders are able to process and prepare the content from a single source for delivery to different screen sizes and formats via our cloud-based data centers. The transcoding process, that is, the process of converting the video content from one format to another, also allows for data to be embedded within the video streams, such as closed captioning, ad serving cues or live stats, that are retained throughout the encode/transcode process. · Edit.The NeuLion Live Tag Editor is a browser-based component of the NeuLion Digital Platform that is used to cut, clip and syndicate live and on-demand video content. For our sports customers, this could include the cutting and clipping of in-game highlights, and the delivery of condensed games or highlight video packages, all in real time. Video assets created by the NeuLion Live Tag Editor are available immediately for consumer viewing on smartphones, tablets, PCs and other connected devices. · Manage.The NeuLion Content Management System (“CMS”) provides a central console for the complete management of content by the NeuLion Digital Platform. This gives our customers tools to manage video content, business rules, subscribers and other service parameters. The NeuLion CMS supports a wide variety of features, including real-time and batch-oriented publishing, flexible metadata management, search and recommendation tools, categorization and channel management, publishing workflow, geographic rules, and tools to monitor and manage subscriber purchases, active subscriptions, linked devices and purchase history. · Monetize.We provide complete content merchandising services and industry-approved authentication solutions to a wide range of content owners and rightsholders that support a variety of business revenue models proven to generate, maximize and grow digital revenues, including: 5 Table of Contents o Subscription and pay-per-view management – our customers can create subscription packages, promotional plans, pay-per-view events, transaction SKUs and other marketing promotions designed to drive consumer purchases and renewals. The NeuLion Digital Platform allows for flexible product definition and package management in multiple languages and supports foreign currencies for all content and page types across the entire pay flow process. o Advertising – we dynamically deliver advertising via pre, post and mid-roll ad insertion in live and on-demand content, as well as display and companion ads. · Protect.We protect video content by controlling how content can be accessed while securing video streams to prevent unauthorized playback. Our video players and applications are hosted on secure servers and content is only made accessible after the user authentication and entitlement process is successfully completed. Session and location restrictions or group entitlements can be defined within the NeuLion CMS. In addition to stream security, we can employ our industry-approved digital rights management, or DRM, streaming solution to deliver a secure streaming service to a wide range of connected devices. · Monitor.The NeuLion Quality of Service (“QOS”) monitoring tool is a browser-accessible console providing real time data and analytics in an easy to navigate dashboard and map interface on principal data sets, such asvisitors’ geographic location, device information, current and maximum number of viewers and total view times. We also monitor and analyze video performance metrics such as average bit rate, average buffering time, geographic distribution, viewing time, startup time and delivery. · Deliver.The NeuLion Digital Platform manages each step of the content delivery process from ingestion of the source feed through delivery of content to the Internet service provider and ultimately to the end user’s connected device. Our DivX video solution is licensed to CE customers and is embedded on the CE device to optimize and protect the playback of high-quality video. The DivX video solution enhances the video experience across a variety of leading CE device manufacturers, providing: o Better screen resolution (up to 1080p and 4K); o Higher quality and faster adaptive bitrate streaming; o Reduced buffering; and o Faster start time and video loading. MainConcept—Video Technology Our MainConcept advanced media processing technologies provide our video integration customers with a library of industry-approved video compression-decompression programs, or codecs, used to implement their own encoding solutions. These technologies provide advanced video/audio playback solutions that can be integrated into third party software applications delivering plug-ins for a wide variety of video/audio encoding, decoding and transcoding, while providing extensive audiovisual codec and format support for the video industry and third-party integrators. DivX Solution Our DivX solution includes a set of downloadable tools, including a video converter, codec and player, which enable the creation, streaming and playback of video in up to Ultra HD/4K resolutions.These tools allow consumers to download video software to play, create and stream their favorite videos in multiple formats including DivX, MKV, HEVC, MP4 and others. 6 Table of Contents Sales and Marketing Our sales team is responsible for acquiring new customers and growing our relationships with existing customers.Our sales efforts are focused on three main geographic regions – North America; Europe; and Asia.Our acquisition of DivX provided us with a global footprint and significantly increased our international sales force. We intend to continue to increase our sales force to allow us to pursue many of the available opportunities for growth within and outside of our existing geographic markets. Our marketing activities are designed to build awareness of our solutions.Our principal marketing programs include: participation in, and sponsorship of, trade shows and industry events; use of our website to provide information about us and our solutions; integrated digital marketing campaigns, including email, online advertising and webinars; and public relations, analyst relations and social media initiatives. Competition Despite the barriers to entry created by the sizable technology investment required to deliver and monetize live and on-demand interactive content to connected devices, the overall market for digital content publishing and delivery solutions is rapidly evolving and highly competitive.Our competitors vary for each of our solutions and include companies that build, license and deploy digital video content management services such as MLB Advanced Media and Verizon Digital Media Services, point solution providers such as Brightcove, Kaltura and Adobe, and in-house technology teams.We also see indirect competition from media technology companies, such as Hulu, YouTube, Netflix and sports/entertainment networks, who license or develop their own technologies internally and then license content rights from content producers for distribution and monetization on their platform.Our prospective customers who are content owners and rightsholders may elect to license and deliver their content via these types of third-party platforms. We also face competition from companies providing products similar to those developed by DivX, including digital rights management services offered by Microsoft, Verimatrix and Google. We believe the principal factors on which we compete in our market include, and our competitive advantages are, the following: · Reduced complexities for content owners and rightsholders; · Speed of time to market; · Ability to drive new revenue opportunities; · Provision of a combination of proprietary software, technology and operational services; · Creation of meaningful experiences that engage, retain, and grow customers; · Breadth and depth of product functionality; · Superior customer service; · Offer of solutions that address the entire media technology ecosystem; · Innovation and response to new market trends; and · Integration with third-party applications and technologies. We believe we compete favorably on the basis of these factors due to our deep experience in the market, and our commitment to and investment in research and development as well as our ability to provide customers of any size a complete, integrated, turnkey solution with a comprehensive suite of interactive digital services. 7 Table of Contents Seasonality The revenue associated with our sports customers is seasonal because demand for such programming corresponds to the seasons of the sports for which we stream digital video content.As the majority of our sports contracts contain a variable revenue share or usage component, our revenues are the highest during the first and fourth quarters of the year due to most of our professional sports customers broadcasting the majority of their games during those quarters.We expect that as we expand further into other streaming areas such as TV Everywhere and info international markets with more sports programming throughout the calendar year, the seasonal nature of our business will decrease. Intellectual Property Our ability to protect our intellectual property, including our technology, is an important factor in the success and continued growth of our business. We protect our intellectual property through trade secrets law, patents, copyrights, trademarks and contracts. Some of our technology relies upon third-party licensed intellectual property. Through the DivX transaction, we acquired dozens of U.S. and foreign patents along with dozens more pending patent applications in both the U.S. and overseas. Prior to the acquisition, DivX’s strategy, which we expect to continue, was to file patent and trademark applications in the United States and any other country that represents an important potential commercial market. In addition to the foregoing, we have established business procedures designed to maintain the confidentiality of our proprietary information, including the use of confidentiality agreements and assignment-of-inventions agreements with employees, independent contractors, consultants and companies with which we conduct business. We continue to seek new ways to enhance protections over our property information both in the U.S. and abroad. Research and Development Our ability to compete depends in large part on our continuous commitment to research and development, as well as on our ability to continue to innovate and enhance our suite of technologies and solutions. Our research and development costs primarily consist of wages and benefits for research and development department personnel, who are primarily located in the U.S. and China.Our research and development expenses were $24.9 million in the year ended December 31, 2015, $8.4 million in the year ended December 31, 2014 and $7.4 million in the year ended December 31, 2013.DivX accounted for $15.5 million of research and development expenses for the year ended December 31, 2015. Regulation Governmental and regulatory authorities in some jurisdictions in which our customers’ viewers reside or content originates may impose rules and regulations regarding content distributed over the Internet.Regulatory schemes can vary significantly from country to country.We may, directly or indirectly, be affected by broadcasting or other regulations in countries in which our customers have viewers or from which live linear feeds are distributed to us, and we may not be aware of those regulations or their application to us.Further, governmental and regulatory authorities in many jurisdictions regularly review and modify their broadcasting rules and policies, including the application of those rules and policies to new and emerging media.International or governmental quality of service or other technical standards could be adopted that could impact our services. 8 Table of Contents Traditional over-the-air and cable television broadcasting businesses are generally subject to extensive government regulation and significant regulatory oversight in many of the countries from which our customer’s content originates and many of the countries into which we distribute our customers’ content to their viewers.Regulations typically govern the issuance, amendment, renewal, transfer and ownership of and investment in over-the-air and cable television broadcasting licenses, cable franchise licenses, competition and cross ownership and sometimes also govern the timing and content of programming, the timing, content and amount of commercial advertising and the amount of foreign versus domestically produced programming.In many jurisdictions, including the United States and Canada, there are also significant restrictions on the ability of foreign entities to own or control traditional over-the-air television broadcasting businesses; in Canada, such restrictions also preclude foreign entities from owning or controlling other types of broadcasting undertakings, including pay and specialty programming undertakings and broadcasting distribution undertakings (“BDUs”).Our business would not be classified as either a programming undertaking or a BDU in Canada.Further, we are not aware of any regulations in any of the jurisdictions in which our customers’ viewers reside that would require us to be licensed to distribute content over the public Internet. United States In the United States, entities that fall within the statutory definition of multichannel video programming distributor (“MVPD”) are subject to certain provisions of the Communications Act of 1934, as amended, and related Federal Communications Commission (“FCC”) regulations.Those Communications Act provisions and FCC regulations grant certain privileges to qualifying entities, but also impose certain obligations.The FCC does not presently regulate entities that provide video programming exclusively via the Internet as MVPDs.On December 19, 2014, the FCC issued a Notice of Proposed Rulemaking, MB Docket No. 14-261, or MVPD NPRM, seeking comment on whether the definition of MVPD should be expanded.The MVPD NPRM proposes to regulate services that make available for purchase, by subscribers or customers, multiple linear streams of video programming at prescheduled times, regardless of the technology used to distribute the programming.If adopted as proposed, the new rule would apply to certain video distributors that use the Internet exclusively to deliver video programming to their customers.We do not believe the rule as proposed would cover us as we do not have direct retail subscribers.However, the proposed rule, if adopted, may impact our existing and future customers and the market for Internet protocol television (“IPTV”) generally by removing some barriers to entry and creating other barriers.If any of our customers are classified as MVPDs, they may be required, among other things: to scramble any sexually explicit programming (currently, our customers do not distribute any such programming); provide “closed captions” for programs offered to viewers; comply with certain FCC advertising regulations (including advertising loudness rules, which may require report filing and investment in monitoring hardware and software); face possible exposure to state and local franchise registration or regulation; and comply with the FCC’s equal employment opportunity rules; and comply with all other rules applicable to MVPDs.Some of these obligations may require us to modify or expand our services to assist our customers in complying with such MVPD regulations. On February 26, 2015, the FCC adopted an order, commonly referred to as the Open Internet Order, which re-classified broadband services as common carrier services and strengthened net neutrality. The new rules, which went into effect on June 12, 2015, specifically prohibit broadband providers from blocking access to legal content, applications, services or non-harmful devices as well as impairing or degrading lawful Internet traffic on the basis of content, application, services or non-harmful devices, and would prohibit paid prioritization, e.g., the favoring of some lawful Internet traffic over other traffic in exchange for higher payments.The new rules adopted by the FCC have been challenged in the United States Court of Appeals for the District of Columbia Circuit. Oral argument was held on December 4, 2015 and a decision is expected in the second or third quarter of 2016.Further, some members of Congress have criticized the FCC’s new net neutrality rules and have advocated and introduced legislation reversing these new rules.If the FCC’s new rules do not withstand legal challenge, if the new rules are not aggressively enforced by the FCC in response to complaints, or if a law is enacted which reverses or modifies the FCC’s Open Internet Order, it is possible that broadband service providers could impose restrictions on bandwidth and service delivery that may adversely impact our download speeds or our customers’ ability to deliver content over those facilities, or impose significant end user or other fees that could materially and adversely affect our business and opportunities for growth. 9 Table of Contents Canada In Canada, the Canadian Radio-television and Telecommunications Commission (“CRTC”), an independent administrative tribunal, regulates and supervises broadcasting and telecommunications pursuant to the Broadcasting Act (Canada) (the “Broadcasting Act”) and the Telecommunications Act (Canada), respectively.Our activities are affected primarily by these statutory provisions and CRTC regulations and policies made thereunder which govern Canadian programming undertakings and BDUs.While we do not believe CRTC regulations and policies would cover our business, which is not classified as either a programming undertaking or a BDU, these regulations and policies may have a direct impact on the services provided by our customers to Canadian subscribers.The CRTC’s statutory jurisdiction is strictly limited to that set out in its governing legislation.For purposes of broadcasting, that jurisdiction is set out in the Broadcasting Act and the regulations made under the Broadcasting Act.In exercising its jurisdiction over broadcasting, the CRTC is required to act in accordance with the objectives of the broadcasting policy and regulatory policy set out in the Broadcasting Act.The primary focus of that policy is on the cultural enrichment of Canada through the broadcasting of programs which involve a significant amount of Canadian artistic creativity in their production, encourage Canadian expression and the use of Canadian talent, and which reflect Canada’s linguistic duality (English and French) and multicultural society.In October 2009, the CRTC issued Broadcasting Order CRTC 2009-660, reaffirming its previous determination to exempt from licensing (and other requirements under the Broadcasting Act) all “new media broadcasting undertakings”, defined as an undertaking that “provides broadcasting services that are: a. delivered and accessed over the Internet; or b. delivered using point-to-point technology and received by way of mobile devices.”Any undertaking operating pursuant to this exemption order (now known as the Digital Media Exemption Order or “DMEO”, which exempts “digital media broadcasting undertakings” (“DMBUs”)) is exempted from the requirement under the Broadcasting Act to obtain a license from the CRTC before carrying on a broadcasting undertaking.The DMEO does not contain any conditions with respect to compliance with the Canadian ownership and control rules governing undertakings carrying on broadcasting in Canada. The CRTC subsequently set out its regulatory framework for vertical integration in Broadcasting Regulatory Policy CRTC 2011-601 and implemented that framework through amendments to various regulations (Broadcasting Regulatory Policy CRTC 2012-407) and through amendments to the DMEO (Broadcasting Order CRTC 2012-409).Pursuant to the vertical integration framework, the CRTC established a code of conduct for commercial arrangements and interactions between BDUs, programming undertakings and DMBUs. Under the DMEO, a DMBU must comply with the criteria and conditions set out therein to continue to be exempt from the licensing requirement.Among the key conditions is an anti-discrimination rule prohibiting granting any person an “undue preference” or subjecting any person to an “undue disadvantage” in connection with the provision of access to a DMBU’s platforms and customer base.The scope of the undue preference rule in the DMEO has been considered by the CRTC in various regulatory proceedings. 10 Table of Contents Because the continued exemption of DMBUs from regulation is conditional on compliance with the undue preference prohibition, our customers may have to abandon or change business practices in Canada if the CRTC deems them to be “unduly preferential.”If this content is obtainable from other providers on more attractive terms, our customers could lose these subscribers, which could negatively impact our results of operations. The CRTC addressed certain aspects of the scope of this anti-discrimination rule as part of the Let’s Talk TV proceeding (see below). In Broadcasting Order CRTC 2012-409, the CRTC amended the DMEO and other various regulations to implement the safeguards established under the vertical integration framework. The CRTC determined that the regulatory safeguards under the vertical integration framework (prohibitions on exclusivity of content, anti-competitive head starts and dispute resolution) would be applicable to the distribution of programming on all mobile and retail Internet platforms under the DMEO.The CRTC prohibits the offering of programming on an exclusive or otherwise preferential basis in a manner that is dependent upon subscription to a particular mobile or retail Internet access service.The CRTC also amended the DMEO to require a DMBU to make available programming not previously distributed in Canada, under the “no head start” rule.The term “head start” refers to situations where a programming service is launched on a given entity’s distribution platform prior to the service having been made available for distribution to other entities on the same platform on commercially reasonable terms.The no head start rule requires availability through alternate entities at the same time that a new pay or specialty programming service is launched. The CRTC has also adopted a rule that in the event of a dispute, programming must be supplied while the dispute is pending.These requirements may have an impact on our operations and may cause us to make changes in the manner in which we deliver programming to our customers. Our customers may rely on the DMEO to operate as DMBUs free from Canadian licensing and Canadian ownership and control requirements.The CRTC’s exemption determination is subject to review periodically, or at such time as events dictate.If the CRTC decides, upon review, to rescind or limit the scope of the DMEO, our customers could become subject to licensing or other regulatory requirements under the Broadcasting Act and regulations made thereunder, which could harm our ability to conduct business in Canada. In view of rapid technological developments, the CRTC has, in several instances over the last decade, sought public input on developments in “new media” and over-the-top (“OTT”) programming.OTT programming is programming that is delivered via the Internet and that can be accessed without a subscription to a BDU.The CRTC considers that Internet access to programming independent of a facility or network dedicated to its delivery (via, for example, cable or satellite) is the defining feature of what have been termed OTT services.The ongoing tensions in the Canadian broadcasting industry among various stakeholders has led to demands, on several occasions, for the CRTC to note the significant presence of foreign OTT services in Canada and to initiate a public consultation to investigate whether and how non-Canadian companies should support Canadian cultural programming. In April 2012, the CRTC determined, following various inquiries and proceedings, that the evidence did not demonstrate “that the presence of OTT providers in Canada and greater consumption of OTT content is having a negative impact on the ability of the system to achieve the policy objectives of the Broadcasting Act or that there are structural impediments to a competitive response by licensed undertakings to the activities of OTT providers.”The CRTC subsequently issued a written determination that OTT services “have not had an impact sufficient to warrant another fact-finding exercise at this time.”However, the CRTC stated that it would continue to “closely monitor OTT services in the context of the evolving Canadian communications landscape.” 11 Table of Contents The foregoing determinations were reaffirmed by the CRTC in the Let’s Talk TV proceeding (Broadcasting Regulatory Policy CRTC 2015-86, discussed below). The CRTC stated that it would not review the DMEO at this time, reaffirming its view that licensing digital media broadcasting undertakings is generally not necessary to achieve the broadcasting policy objectives set out in the Broadcasting Act. The CRTC found that, for the time being, exemption of these services will enable continued growth and development of digital media industries in Canada, thereby contributing to the achievement of broadcasting policy objectives. Throne Speech and Government Direction In its October 2013 Speech from the Throne, the Canadian Government stated that it believed Canadians should have more ability to choose unbundled television channels, while protecting Canadian jobs. On November 14, 2013 the Minister of Canadian Heritage released an Order-in-Council (“OIC”) requiring the CRTC to report to the Government by April 30, 2014 on how Canadian consumers could subscribe to pay and specialty television services on an unbundled basis, having regard to the broadcasting and regulatory objectives of the Broadcasting Act.The OIC also required the CRTC to consider the effect of any proposed measures on: consumers with respect to their affordable access to a variety of services, distribution undertakings, Canadian pay and specialty services and Canadian independent producers. In addition, the OIC made it clear that any proposed measures to maximize consumers’ ability to subscribe service-by-service ensure that the majority of programming services received by subscribers remain Canadian. CRTC Hearing on the Future of Television – Let’s Talk TV In response to the OIC, the CRTC commenced a proceeding in 2014 referred to as “Let’s Talk TV”, which undertook a major review of the regulatory and policy framework for the Canadian television broadcasting system, pursuant to a multi-stage written proceeding and oral public hearing held in September of 2014. Among the issues for which the CRTC called for comments include: the requirement to allow subscribers to select all discretionary services on a standalone (pick-and-pay) basis and build their own custom packages of discretionary programming services (while BDUs would be permitted to continue to offer pre-assembled packages); access provisions for non-vertically integrated programming services; redefining broadcasting revenues of licensees to include revenues from programming offered online or on other exempt platforms. Following the completion of the Let’s Talk TV public process, beginning in March 2015, the CRTC issued several Broadcasting Regulatory Policies (“BRP”), including BRP 2015-86 and BRP 2015-96.TheCRTC determined that, as of March 2016, all licensed BDUs will be required to offer all discretionary services as either pick-and-pay or in small, reasonably priced packages (including a build-your-own pack of up to 10 services or theme packages). By December 2016, all licensed BDUs will be required to offer both pick-and-pay and theme and small packages. As part of the Let’s Talk TV policy, the CRTC also determined that a vigorous wholesale market for programming services is essential to fostering greater subscriber choice. It accordingly announced a further written proceeding to establish and implement a “Wholesale Code”. The stated goal for the Wholesale Code is “to govern certain aspects of the commercial arrangements between BDUs, programming undertakings and exempt digital media undertakings. It will ensure that subscribers have greater choice and flexibility in the programming services they receive, that programming services are diverse, available and discoverable on multiple platforms and that negotiations between programming services and BDUs are conducted in a fair manner.” 12 Table of Contents The Wholesale Code was finalized in BRP 2015-43863, which was made applicable to all licensed programming undertakings and BDUs as of January 22, 2016.The Wholesale Code will be made applicable to all licensed undertakings by way of regulation. For all other parties, including exempt BDUs, exempt programming undertakings, and exempt DMBUs, the Wholesale Code will serve as a basis for guiding commercial interactions in the negotiation of agreements in the Canadian market. The CRTC also stated that it expects that non-Canadian programming undertakings that are distributed by BDUs in Canada will conduct their negotiations and enter into agreements in a manner that is consistent with the intent and spirit of the Wholesale Code if they wish to continue to have their programming services made available in Canada. In particular, the Wholesale Code:prohibits provisions in affiliation agreements which limit the ability of BDUs to offer their subscribers increased choice and flexibility; requires BDUs to offer independent services in at least one pre-assembled or theme package; ensures that programming services are able to more fully exploit their programming rights on all platforms; encourages BDUs to develop and implement innovative multiplatform strategies, including new provisions to help ensure the fair negotiation of terms and conditions for the distribution of programming services; and prohibits most favored nation clauses as well as commercially unreasonable practices, including unreasonable volume-based rate cards and penetration based rate cards. The additional strictures introduced as part of the Wholesale Code may have an impact on the ability of our customers to obtain content on favorable or attractive terms, which could negatively impact our results of operations. Internet Traffic Management Practice Our operations are also affected by CRTC rules adopted under the Telecommunications Act (Canada) that prevent Internet access providers from discriminating against traffic transmitted to and from end users under the Internet Traffic Management Practice (“ITMP”) regulatory framework issued in Telecom Regulatory Policy CRTC 2009-657.The ITMP framework regulates how Internet access providers handle traffic on the public Internet.The ITMP framework: prohibits content-blocking outright or degradation of time-sensitive Internet traffic (unless prior approval is obtained from the CRTC, given only in exceptional circumstances); requires detailed prior public notice (followed by a 30-day notice period) before any retail traffic-shaping measures are implemented; and prohibits traffic-shaping that does not address a justifiable purpose in a manner that is narrowly tailored, minimizes harm, and could not have been reasonably avoided through network investment or economic approaches.These limitations could have an impact on our customers that have Canadian subscribers. United Kingdom The United Kingdom Office of Communications (“Ofcom”) implemented regulations in 2009 and 2010 dealing with On-Demand Programme Services (“ODPS”).It adopted a co-regulatory structure with The Authority for Television On Demand, ATVOD, having primary responsibility over content issues and the Advertising Standards Authority (“ASA”) regulating advertising on ODPS. However, from January 1, 2016, Ofcom has sole responsibility for regulating editorial content for ODPS.The ASA will continue to act as co-regulator for advertising content on VOD services. 13 Table of Contents ATVOD has issued guidance on what on-demand services fall within its regulatory scope.Ofcom has clarified that its regulations are meant to provide equal regulatory treatment of linear and on-demand video services. In reviews of ATVOD decisions, Ofcom has determined that an on-demand service is an ODPS subject to ATVOD regulation when “its principal purpose is the provision of programmes the form and content of which are comparable to the form and content of programmes normally included in television programme services.”This position is consistent with the definition in section 368A of the Communications Act 2003, which is also incorporated in ATVOD’s Rules and Guidance. Fee-based programs that are the length of comparable linear television programs and which also appear on linear television are more likely to fall within the regulatory regime.Service providers caught by this regulatory regime for ODPS have to register their service with ATVOD, pay a license fee and conform to the regulations.Edition 3.0 of the applicable Rules and Guidance, published May 5, 2015, should be consulted for more details.ATVOD has set the license fees to be paid until March 31, 2016. Other European Union member states have implemented different regulatory structures to deal with ODPS under their jurisdiction. Regulators continue to work to expand their jurisdiction over “TV-like” services, partly to ensure a level playing field over alternative “TV-like” services, but also to expand statutory protections to any service that is comparable in form and content to linear, broadcast television services. These regulations all concern the content of ODPS and so they do not apply to our primary business directly, although they could affect the requirements of our customers in relation to our solutions.We cannot be certain in the future whether Ofcom would determine that services like ours qualify for regulation.In general, we do not exercise editorial discretion with respect to our customers’ content for which we provide our streaming and on-demand video services and are therefore not subject to regulation in the UK or other European Union member states for the purposes of the Audiovisual Media Services Directive (the “AVMS Directive”) (as implemented in the United Kingdom by the Audiovisual Media Services Regulations).Our UK subsidiary, NeuLion, Limited, is responsible for editing content that it streams on its website “Cycling.TV” and is therefore subject to the AVMS Directive regulations thatprohibit commercials prejudicial to viewer health and safety behavior,require the identification of sponsored programs as such andgovern the use of product placements.See “– European Union” for details of proposed regulations at a European Union level. European Union In 2010, the “Television Without Frontiers Directive” and its amending directives were codified in the form of the AVMS Directive, which came into force on May 5, 2010.The AVMS Directive expanded the original directive to cover all non-linear VOD services, such as IPTV service providers and content, including subscription-based IPTV content that is distributed over the public Internet in European Union member states, and subjected these to certain regulatory requirements. A streamed IPTV service could be subject to regulation as a broadcast service in certain situations.Under the AVMS Directive, whether a broadcast or on-demand service, it will be regulated in the member state in which the service provider is established (for example, where it has its head office and editorial control is exercised), and may be subject to any stricter rules of the target country, particularly in instances of “unsuitable content.”The AVMS Directive also requires broadcasters to reserve a majority of time for “European works”, and places European work support requirements on on-demand providers.“European works,” as defined in the European Convention on Transfrontier Television of the Council of Europe, are works that are produced both in a European country (by both member states of the European Union and state parties to such Convention) and “within the framework of bilateral production treaties” between member states and non-member countries when the majority share of the production, cost and control of the production is provided by persons (and entities) that are citizens of a member state, and where the non-member state has not imposed discriminatory conditions. 14 Table of Contents Editorial transparency rules have been extended to VOD providers, as have rules protecting children from certain content and advertising.Only the basic tier of regulations otherwise apply to VOD providers, with the more extensive regulations applying only to broadcasters. On April 24, 2013, the European Commission issued a Green Paper seeking consultation on the current state of media delivery and regulation, and the convergence of delivery methods, with the Consultation closing on September 30, 2013.The European Commission published its summary of comments in September 2014.While no regulatory actions have been implemented at this time, on May 6, 2015 the European Commission published a communication on a digital single market strategy. In connection with that publication, the Commission has launched a consultation with stakeholders that closed on September 30, 2015, and will lead to a full review of digital single market strategy during the course of 2016.The focus of the review will be on the scope of the AVMS Directive’s provisions, and an analysis of the role of platforms and online intermediaries to address issues such as (i) transparency, (ii) platforms’ usage of information, and (iii) relations between platforms and suppliers.The outcome of this review is yet to be seen, but with expanded scope and jurisdiction, any resulting laws or regulations could have an impact on our customer’s requirements for our delivery of services to viewers in the European Union, and the costs of such delivery. In relation to net neutrality, an agreement on the telecom single market package among the European Commission, European Parliament and the European Council was issued on June 30, 2015 included statements regarding the protection of the concept of net neutrality to ensure equal treatment of Internet traffic.On October 27, 2015, the European Parliament voted in favor of a new regulation to enshrine net neutrality in the European Union.While many were critical of the new regulation’s failure to close the perceived loopholes to net neutrality in the proposals, the idea of “fast lanes” being created for certain applications, such as Internet television, was rejected. Much of the focus of the debates was on mobile data roaming charges in Europe, and commentators believe that this focus led to a failure to address key issues in relation to net neutrality. The Body of European Regulators has nine months from October 2015 to issue guidelines to bodies such as Ofcom in the UK as to how the new regulation should be enforced, and enforcement under the new regulation is not expected until such guidelines are issued. In addition, a new “General Data Protection Regulation” has been approved in the European Union and is expected to be in force by 2018.The regulation is set to impose significant penalties for breaches (up to 4% of global turnover), and also applies to those who process data of European Union citizens whether or not they are established in the European Union.The regulation may impact our business, since it imposes rules that protect our customers’ subscribers’ data that we process relating to European data subjects.Although a self-certification program known as the EU-U.S. Safe Harbor Framework had been in place as a safe harbor for transferring personal data from the European Union to the U.S., that program was declared invalid by European Union courts in 2015 in light of U.S. surveillance revelations.A replacement, known as the EU-U.S. Privacy Shield, to the self-certification program was agreed between the European Union and the U.S. in February 2016, which the European Union and U.S. regulators hope to have operational by summer 2016.The EU-U.S. Privacy Shield contains principles which companies in the U.S. who subscribe to it must comply with, with regards to the processing of European Union derived personal data.However, until the EU-U.S. Privacy Shield becomes operational, alternative safeguards to transfer data to the U.S. from the European Union must be found. International Telecommunications Union The International Telecommunications Union (“ITU”) is the United Nations agency for information and communication technologies.It allocates global radio spectrum and satellite orbits, and develops the technical standards for the interconnection of networks and technologies.Some members of the ITU have initiated a review of international treaties governing use and regulation of the Internet, including proposals that could lead to granting new regulatory and fee-based rights to individual countries, challenging the current open nature of the Internet.If adopted, these directives could be used to restrict access to IPTV or subject it to additional fees. It is too soon to determine the direction of these efforts. 15 Table of Contents The ITU has also undertaken the drafting and adoption of global standards for IPTV.In January 2008, the IPTV Focus Group (established by the ITU to coordinate the recommendations of various study groups reviewing IPTV standards, and promote the development of unified global IPTV standards) completed its recommendations regarding the IPTV Global Standards Initiative and transmitted its recommendations to the umbrella Global Standards Initiative (“IPTV-GSI”).The purpose of the IPTV-GSI is to organize events for the development of IPTV standards that may be adopted by the ITU.As part of the establishment of the IPTV-GSI, the Telecommunication Standardization Advisory Group (which is principally responsible for the development of telecommunications standards) confirmed the mandate for and expanded the membership of the IPTV-JCA (Joint Coordination Activities), which is charged with the continued development of global IPTV standards and coordination of various study groups.The membership is being extended to include other standards organizations involved with the ITU’s Telecommunication Standardization Sector (ITU-T) in the IPTV work stemming from the results of the IPTV Focus Group.An IPTV-GSI Technical and Strategic Review process has been set up which will operate at every IPTV-GSI event and will bring to the IPTV-JCA any issues requiring guidance or recommendations for action parent group for the development of draft recommendations.While the work of these study groups and the IPTV-GSI focus primarily on technical and quality delivery and measurement standards, the adoption of standards could have an impact on our operations in various countries. Other International Laws and Regulations Any future or proposed regulatory initiatives regulating IPTV content in any of the jurisdictions in which our customers’ viewers reside may require us to modify or block content in particular jurisdictions in order to continue distributing content in those jurisdictions, or to minimize the potential negative impact of distribution on our operations. For example, in the UK in May 2015 a new Online Safety Bill was introduced which may, if it becomes law, require restrictions in relation to foreign pornographic content. This bill is currently subject to consideration for amendments by UK Parliament. Available Information Our website is www.neulion.com and we encourage investors and others to use it as a way of easily finding information about us. We promptly make available on this website, free of charge, the reports that we file or furnish with the SEC, corporate governance information (including our Code of Business Conduct and Ethics), and select press releases and social media postings. Employees As of February 29, 2016, we had638 total employees,504 of whom were full-time employees.None of our employees is represented by a union or is party to a collective bargaining agreement, and we have not experienced any work stoppages.We believe we have good relations with our employees. 16 Table of Contents Executive Officers The following sets forth information regarding our executive officers.The term of each officer is for one year or until a successor is elected.Officers are normally elected annually. Name and Age Office Term as Officer Kanaan Jemili, 50 President and Chief Executive Officer January 2015 - present Nancy Li, 58 Executive Vice Chairman January 2015 - present President and Chief Executive Officer 2008 - January 2015 Arthur J. McCarthy, 59 Chief Financial Officer 2008 - present Horngwei (Michael) Her, 52 Co-Chief Technology Officer January 2015 - present Executive Vice President, Research and Development 2008 - January 2015 Ronald Nunn, 63 Executive Vice President, Business Operations 2008 - present Roy E. Reichbach, 53 General Counsel and Corporate Secretary 2008 - present J. Christopher Wagner, 56 Executive Vice President, Marketplace Strategy 2008 - present Kanaan Jemili has been our President and Chief Executive Officer since January 2015.Dr. Jemili became Chief Executive Officer of DivX, LLC, a wholly owned subsidiary of DivX, in March 2014 upon its acquisition by Parallax Capital Partners, LLC and StepStone Group, LP from Rovi Corporation (“Rovi”).From June 2012 until March 2014, he served as Rovi’s General Manager and Senior Vice President of Products.From March 2011 through August 2012, Dr. Jemili was Senior Vice President of Product Development at Rovi.From October 2010 through February 2011, Dr. Jemili was Senior Vice President of Products and Technology at Sonic Solutions, which was the parent company of DivX at that time.From January 2006 until its acquisition by Rovi in March 2011, Dr. Jemili was employed in executive capacities with DivX, LLC.Dr. Jemili holds a Master of Science degree in Electrical Engineering from l’Ecole Nationale d’Ingénieurs de Tunis (ENIT) and a Ph.D. degree in Electrical Engineering from the University of Dayton. Nancy Li has been our Executive Vice Chairman since January 2015.Ms. Li was our President and Chief Executive Officer from October 2008 through January 2015.She founded NeuLion USA, Inc. (“NeuLion USA”), our wholly-owned subsidiary, and has been its Chief Executive Officer since its inception in December 2003.From 2001 to 2003, Ms. Li established and ran iCan SP, a provider of end-to-end service management software for information technology operations and a wholly-owned subsidiary of CA Inc.From 1990 to 2001, Ms. Li was Executive Vice President and Chief Technology Officer for Computer Associates, and prior to that held a variety of management positions in Computer Associates’ business from a development and engineering perspective.Ms. Li holds a Bachelor of Science degree from New York University.Ms. Li is married to Charles B. Wang, the chairman of our Board of Directors. 17 Table of Contents Arthur J. McCarthy has been our Chief Financial Officer since November 2008.Mr. McCarthy is also an Alternate Governor of the New York Islanders Hockey Club, L.P. (“New York Islanders”) on the NHL Board of Governors.From 1985 until November 2008, he was the Senior Vice President and Chief Financial Officer of the New York Islanders and was responsible for the financial affairs of the club and its affiliated companies.From 1977 to 1985, Mr. McCarthy was a member of the Audit Practice of KPMG Peat Marwick, reaching the position of Senior Manager.Mr. McCarthy is licensed in the State of New York as a Certified Public Accountant and holds a Bachelor of Science degree from Long Island University – C.W. Post College. Horngwei (Michael) Her has been our Co-Chief Technology Officer since January 2015.He was the Executive Vice President, Research and Development, of NeuLion from October 2008 through January 2015 and has been the Executive Vice President of Research and Development of NeuLion USA since January 2004.From 2000 to 2003, Mr. Her ran the development team for iCan SP.Prior to that, he served as Senior Vice President for Research & Development at Computer Associates.He is also the co-inventor of several computer systems patents.Mr. Her holds a college degree from Taipei Teaching College and a Master of Computer Science degree from the New York Institute of Technology. Ronald Nunn has been our Executive Vice President, Business Operations since October 2008 and has been the Executive Vice President of Business Operations of NeuLion USA since January 2004.From 2000 to 2003, Mr. Nunn was in charge of business operations at iCan SP.Between 1987 and 2000, he held a number of senior management positions at Computer Associates.From 1982 to 1987, Mr. Nunn directed certain research and development and operating projects with UCCEL (formerly University Computing Company). Roy E. Reichbach has been our General Counsel and Corporate Secretary since October 2008 and has been the General Counsel and Corporate Secretary of NeuLion USA since 2003.Mr. Reichbach is also an Alternate Governor of the New York Islanders on the NHL Board of Governors.From 2000 until October 2008, Mr. Reichbach was the General Counsel of the New York Islanders and was responsible for the legal affairs of the club and its affiliated real estate companies.From 1994 until 2000, Mr. Reichbach was Vice President – Legal at Computer Associates.Prior to that, he was a trial lawyer in private practice. Mr. Reichbach holds a Bachelor of Arts degree from Fordham University and a Juris Doctorate degree from Fordham Law School.He has been admitted to practice law since 1988. J. Christopher Wagner has been our Executive Vice President, Marketplace Strategy since November 2010 and has been the Executive Vice President of Marketplace Strategy of NeuLion USA since February 2004.Mr. Wagner was our Executive Vice President of Sales from October 2008 until November 2010.From 2000 to 2003, he worked as the Chief Executive Officer and member of the Board of Directors of several private equity and venture capital firms, including Metiom Inc., MetaMatrix Inc., Exchange Applications Inc. and Digital Harbor Inc.From 1984 to 2000, Mr. Wagner held several positions at Computer Associates, culminating in his becoming Executive Vice President and General Manager of Services, responsible for building that company’s Government Partner Program and Global Consulting Business.Mr. Wagner holds a Bachelor of Science degree from the University of Delaware. Item 1A.Risk Factors An investment in our common stock is highly speculative and involves a high degree of risk.The following are specific and general risks that could affect us.If any of the circumstances described in these risk factors actually occurs, or if additional risks and uncertainties not presently known to us or that we do not currently believe to be material in fact occur, our business, financial condition or results of operations could be harmed or otherwise negatively affected.In that event, the trading price of our common stock could decline, and you could lose part or all of your investment.In addition to carefully considering the risks described below, together with the other information contained in this Annual Report on Form 10-K, you should also consider the risks described under the captions “Competition” and “Regulation” in Item 1 hereof, which risk factors are incorporated by reference into this Item 1A.In addition, these factors represent risks and uncertainties that could cause actual results to differ materially from those implied by forward-looking statements contained in this Annual Report on Form 10-K. 18 Table of Contents Risks Related to Our Business and Industry We may have difficulty, and incur substantial costs, in scaling and adapting our existing solutions to accommodate technology advances, customer requirements or increased traffic. Our future success depends on our ability to adapt to rapidly changing technologies, to adapt our services to evolving industry standards and to improve the performance and reliability of our services.The delivery of digital content over a broadband network, the Internet and the video entertainment industries in general are characterized by rapid technological change, frequent product innovations, changes in customer requirements and expectations and evolving industry standards.We cannot assure you that one or more of the technologies we use will not become obsolete or that our services will be in demand at the time they are offered.If we are unable to keep pace with technological and industry changes, our business may be unsuccessful. In the future, we may be required to make changes to the NeuLion Digital Platform or move to a completely new platform.To the extent that demand for our services, content and other media offerings increases, we will need to expand our infrastructure, including the capacity of our hardware servers and the sophistication of our software.If we are required to enhance or significantly modify the NeuLion Digital Platform, we may incur substantial costs and experience delays or interruptions in our service.These delays or interruptions in our service may cause customers and their viewers to become dissatisfied and move to competing providers.An unanticipated loss of traffic, increased costs, inefficiencies or failures to adapt to new technologies or user requirements and the associated adjustments to the NeuLion Digital Platform could harm our operating results and financial condition. In addition, we may introduce new services and/or functionalities to increase our customers’ subscriber bases and long-term profitability.These services are dependent on successful integration of new technologies into the NeuLion Digital Platform. If we cannot continue to develop, market and offer new solutions or enhancements to existing solutions that meet customer requirements, our operating results could suffer. The process of developing new solutions and enhancing existing solutions is complex, costly and uncertain. If we fail to anticipate customers’ changing needs and emerging technological trends, our market share and results of operations could suffer. We must make long-term investments, develop or obtain appropriate intellectual property and commit significant resources before knowing whether our predictions will accurately reflect customer demand for our solutions. If we are unable to extend our core technologies into new applications and products and to anticipate or respond to technological changes, the market’s acceptance of our solutions could decline and our results would suffer. Additionally, any delay in the development, production, marketing or offering of a new product or service or enhancement to an existing product or service could result in customer attrition or impede our ability to attract new customers, causing a decline in our revenues, earnings or stock price and weakening our competitive position. We maintain strategic relationships with third parties to support certain product functionality. If we are unsuccessful in establishing or maintaining our strategic relationships with these third parties, our ability to compete in the marketplace, to reach new customers and geographies or to grow our revenues would be impaired and our operating results would suffer. 19 Table of Contents We offer our products on a variety of connected devices. Consumer trends have shown a technological shift in user preference to connected devices, as well as increasing consumer demand for higher resolution of video digital content on such devices. To the extent that consumer purchases of these devices slow down or adoption of new technologies, such as Ultra HD/4-K, does not proceed as anticipated, our business could be harmed. If we are unable to retain our existing customers, our revenue and results of operations may be adversely affected. Our ability to retain our existing customers and grow depends in part on subscription license renewals. Our customers have no obligation to renew their contracts upon expiration, and we have experienced losses of customers that elected not to renew. In addition, even if these contracts are renewed, they may not be renewed on the same or on more profitable terms. We may not be able to accurately predict future trends in customer renewals, and our customers’ renewal rates have and may continue to decline or fluctuate because of several factors, including their satisfaction or dissatisfaction with our services, the cost of our services and the cost of services offered by our competitors, reductions in our customers’ spending levels or the introduction by competitors of attractive features and functionality. If our customer retention rate decreases, we may need to increase the rate at which we add new customers in order to maintain and grow our revenue, which may require us to incur significantly higher sales and marketing expenses than we currently anticipate, or our revenue may decline. If our customers do not renew their contracts for our services, renew on less favorable terms, or do not purchase additional functionality, our revenue may grow more slowly than expected or decline, and our profitability and gross margins may be harmed. We face substantial competition for our service and product offerings. The market for digital content publishing and delivery solutions is rapidly evolving and highly competitive. The competition we face varies for each of our solutions and includes companies that build, license and deploy digital video content management services such as MLB Advanced Media and Verizon Digital Media Services, point solution providers such as Adobe and Brightcove, and in-house technology teams.We also see indirect competition from media technology companies, such as Hulu, YouTube, Netflix and sports/entertainment networks, who license or develop their own technologies internally and then license content rights from content producers for delivery and monetization on their platform.Our prospective customers who are content rights owners may elect to license and deliver their content via these types of third-party platforms. We also face competition from companies providing products similar to those developed by DivX, including digital rights management services offered by Microsoft, Verimatrix and Google. Our competitors may have access to more advanced technologies and greater financial resources not available to us, which may enable these competitors to offer products of greater interest to consumers or at more competitive costs.If we are not able to compete successfully in attracting new customers or lose existing customers to our competition, our results of operations could be harmed. If content rights owners choose to sell their content to third parties that do not use or support the NeuLion Digital Platform, our business could be adversely affected. Our growth strategy depends on retaining and increasing the number of customers utilizing the NeuLion Digital Platform.If content rights owners decide to exclusively sell all or some of their content to a third party that does not license the NeuLion Digital Platform, our operating results could be adversely affected. 20 Table of Contents Demand for the content our customers offer to their end users may be insufficient for us to achieve and sustain profitability. The attractiveness of our customers’ content offerings and ability to retain and grow the audiences for their programs is an important factor in their ability to sell subscriptions and advertising and depends, among other things, upon: · whether they offer, market and distribute high-quality programming consistent with subscribers’ preferences; · the marketing and pricing strategies that they employ relative to those of their competitors; and · subscribers’ willingness to pay pay-per-view or subscription fees to access our customers’ content. Our customers’ content offerings may not attract or retain the anticipated number of subscribers and some content may offend or alienate subscribers that are outside of the target audience for that content.Our results of operations depend in part upon our ability and that of our customers to increase audience bases while maintaining preferred pricing strategies, managing costs and controlling subscriber turnover rates. Our concentrated customer base increases the potential adverse effect on us from the loss of one or more customers. We have historically derived a significant portion of our revenue from a limited number of customers. The loss or a material decline in the fees earned from any significant customer could have a material adverse effect on us.Although we do not anticipate that fees from a limited number of customers will continue to account for a significant percentage of our total revenue in the future, our customer concentration may cause our financial performance to fluctuate significantly from period to period based on demand for our customer’s product offerings and the corresponding usage. We may need additional capital to fund continued growth, which may not be available on acceptable terms or at all, and could result in our business plan being limited and our business being harmed. Our ability to increase revenue depends in part on our ability to continue growing the business and acquiring new customers, which may require significant that may not be available to us.We may need additional financing due to future developments, changes in our business plan or failure of our current business plan to succeed, which could result from increased marketing, distribution or infrastructure costs.Our actual funding requirements could vary materially from our current estimates.If additional financing is needed, we may not be able to raise sufficient funds on favorable terms or at all.If we issue common stock, or securities convertible into common stock, in the future, such issuance will result in the then-existing stockholders sustaining dilution to their relative proportion of our outstanding equity.If we fail to obtain any necessary financing on a timely basis, then our ability to execute our current business plan may be limited, and our business, liquidity and financial condition could be harmed. We may be unable to manage rapidly expanding operations. We are continuing to grow and diversify our business both domestically and internationally.As a result, we will need to expand and adapt our operational infrastructure.To manage growth effectively, we must, among other things, continue to develop our global sales force, distribution infrastructure capability, customer service operations and information systems, maintain our relationships with our customers, and effectively enter new areas of programming markets and manage the demands of day-to-day operations in new areas while attempting to execute our business strategy and realize the projected growth and revenue targets developed by our management.We must also continue to expand, train and manage our employee base, and our management must assume even greater levels of responsibility.If we are unable to manage growth effectively, we may experience a decrease in customer growth and an increase in customer turnover, which could negatively impact our financial condition, profitability and cash flows. 21 Table of Contents We may not realize the anticipated benefits of Ultra HD/4K video. The DivX acquisition has provided us with the opportunity to capitalize on the rapidly accelerating adoption of Ultra HD/4K video and the fast-growing online video market. Our ability to realize these opportunities may be adversely affected by a lower adoption rate than we anticipate for Ultra HD/4K TV sets, limiting our ability to deliver the 4K content to consumers, and our customer not producing 4K content, which can impact our revenues. If we fail to adequately expand our direct sales force with qualified and productive persons, we may not be able to grow our business effectively. We primarily sell our products and implementation services through our direct sales force. Our ability to add clients, to grow the subscriber base of our existing customers and to achieve revenue growth in the future will depend upon our ability to grow and develop our direct sales force and on their ability to productively sell our solutions. Identifying and recruiting qualified personnel and training them in the use of our software requires significant time, expense and attention. The amount of time it takes for our sales representatives to be fully trained and to become productive varies widely. In addition, if we hire sales representatives from competitors or other companies, their former employers may attempt to assert that these employees have breached their legal obligations, resulting in a diversion of our time and resources. If our sales organization does not perform as expected, our revenues and revenue growth could suffer. In addition, if we are unable to hire, develop and retain talented sales personnel, if our sales force becomes less efficient as it grows or if new sales representatives are unable to achieve desired productivity levels in a reasonable period of time, we may not be able to grow our customer base and revenues, and our sales and marketing expenses may increase. Our operating results may fluctuate from quarter to quarter, which could make them difficult to predict. Our quarterly operating results are tied to certain financial and operational metrics that have fluctuated in the past and may fluctuate significantly in the future. As a result, you should not rely upon our past quarterly operating results as indicators of future performance. Our operating results depend on numerous factors, many of which are outside of our control. In addition to the other risks described in this “Risk Factors” section, the following risks could cause our operating results to fluctuate: · our ability to retain existing customers and attract new customers; · the extent to which our customers expand their relationships with us; · the timing of live events which we stream, and the fluctuations in usage during such events; · the timing and amount of costs of new and existing marketing and advertising efforts; · the timing and amount of operating costs and capital expenditures relating to expansion of our business, operations and infrastructure; · the cost and timing of the development and introduction of new solutions by us or our competitors; and · system or service failures, security breaches or network downtime. 22 Table of Contents Our infrastructure could suffer failures or damage due to events that are beyond our control, which could harm our brand and operating results. Our success as a business depends, in part, on our ability to provide consistently high-quality digital video content streams to our customers’ viewers through the NeuLion Digital Platform on a consistent basis.Our infrastructure is susceptible to natural and man-made disasters such as hurricanes, earthquakes, floods, fires, power loss, sabotage, war and civil strife, as well as to interruptions from technology malfunctions, computer viruses and hacker attacks.Other potential service interruptions may result from unanticipated demands on network infrastructure, increased traffic or problems in customer service.Significant disruptions in our infrastructure would likely affect the quality and continuity of our service, could harm our goodwill and the NeuLion brand and ultimately could significantly and negatively impact the amount of revenue we earn from our service.We may not carry sufficient business interruption insurance to compensate for losses that could occur as a result of an interruption in our services. The costs of network access may rise, which could negatively impact our profitability. We rely on Internet providers for our principal connections and network access to stream digital video content to our customers’ viewers.As demand for digital content continues to increase, we cannot assure you that Internet providers will continue to price their network access services on reasonable terms.As the delivery of digital content and large content files increases, providers of network access may change their business model and increase their prices significantly.In order for our solutions to be successful, there must be a reasonable price model in place to allow for the continuous delivery of digital video content.To the extent that Internet providers implement usage-based pricing, institute bandwidth caps, or otherwise try to monetize access to their networks by data providers, we could incur greater operating expenses.If a content distribution network ceases to be available to us, we would be forced to build our own at substantial cost, which could materially and adversely impact our business model. Our business depends on continued and unimpeded access to the Internet at non-discriminatory prices.Internet access providers and Internet service providers may be able to block, limit, degrade or charge for access to certain of our solutions, or otherwise engage in discriminatory practices, which could lead to additional expenses and the loss of users. Our solutions depend on the ability of our customers’ viewers to access the Internet, and certain of our customers’ products require significant bandwidth to work effectively.Currently, this access is provided by companies that have significant and increasing market power in the broadband and Internet access marketplace, including incumbent telephone companies, cable companies and mobile communications companies.Some of these providers may take measures that could degrade, disrupt or increase the cost of user access by restricting or prohibiting the use of their infrastructure to support or facilitate offerings, or by charging increased fees to provide offerings, while others, including some of the largest providers of broadband Internet access services, may not engaging in such behavior.On February 26, 2015, the FCC released an order in General Docket No. 14-28, often called the Open Internet Order, which promulgated regulations that limit the ability of network providers to pursue such practices, and help insure non-discriminatory pricing, access and speed for our services.The new rules went into effect on June 12, 2015. Numerous parties filed appeals with the United States Court of Appeals for the District of Columbia Circuit which challenge the Open Internet Order. Oral argument was held on December 4, 2015 and a decision is expected in the second or third quarter of 2016. 23 Table of Contents In the meantime, some members of Congress have advocated and introduced legislation that would overturn the FCC regulations. We cannot predict whether the judicial challenges will succeed or whether legislation will be enacted that overturns all or part of the Open Internet Order. Even if the FCC’s regulations withstand challenge and are not overturned by Congress, we cannot predict how the FCC will interpret and apply the regulations in specific cases, or whether regulated providers will adopt practices that are consistent with the Open Internet Order rules but are nonetheless adverse to our business. The inability or unwillingness of regulators to protect net neutrality or enforce the rules, as discussed under “Business–Regulation–United States”, could permit broadband service providers to impose restrictions on bandwidth and service delivery that may adversely impact download speeds or our ability to deliver content over those facilities, or impose significant fees upon us, end users or other fees that could impact the cost of our services to end users, or the costs of utilizing content delivery networks.Actions by broadband Internet access providers may also result in limitations on access to our services, a loss of existing users, or increased costs to us or our customers, thereby impairing our ability to attract new customers, or limiting our opportunities and models for revenue and growth, impact our profitability or otherwise negatively affect our business. In the European Union, consumers generally have a great deal of choice about their Internet service provider (“ISP”) and so the ISPs do not enjoy the same ability to take advantage of their market power as in the U.S.See “Business–Regulation–European Union.” Our business depends on the continued growth and maintenance of the Internet infrastructure. The success and the availability of Internet-based products and services depends in part upon the continued growth and maintenance of the Internet infrastructure itself, including its protocols, architecture, network backbone, data capacity and security.Spam, viruses, worms, spyware, denial of service or other attacks by hackers and other acts of malice may affect not only the Internet’s speed, reliability and availability but also its continued desirability as a vehicle for commerce, information and user engagement.If the Internet proves unable to meet the new threats and increased demands placed upon it, our business plans, customer and advertiser relationships, site traffic and revenues could be harmed. Regulations that govern video delivery over the Internet are evolving and may require us to change our operations to comply with regulations to which we or our customers become subject. The FCC has proposed regulations on services that make available for purchase, by subscribers or customers, multiple linear streams of video programming at prescheduled times, regardless of the technology used to distribute the programming. If adopted as proposed, the new rule may impact our existing and future customers and the market for IPTV generally and impose a number of obligations on our customers that are classified as a MVPD. Some of these obligations may require us to modify or expand our services to assist our customers in complying with such MVPD regulations. We cannot predict whether the FCC will adopt the regulations as proposed and what impact changes to the proposed regulations may have on our business. If we are not able to provide the services necessary for us or our customers to comply with the regulations as adopted in a timely manner, or on competitive terms, we may lose customers. See “Business–Regulation–United States.” Our customers may be required to abandon or change business practices in Canada if the regulator deems them to be unduly preferential. The CRTC, an independent administrative tribunal, regulates and supervises broadcasting and telecommunications pursuant to the Broadcasting Act (Canada) and the Telecommunications Act (Canada), respectively. Among the key regulatory limitations governing licensed BDUs and programming undertakings as well as “digital media broadcasting undertakings,” or DMBUs, relates to compliance with the anti-discrimination rule prohibiting giving an “undue preference” to any person (or subjecting any person to an “undue disadvantage”). As a result of this regulatory prohibition, our customers may have to abandon or change business practices in Canada if the CRTC deems them to be “unduly preferential.”If this content is obtainable from other providers on more attractive terms, our customers could lose these subscribers, which could negatively impact our results of operations.The CRTC oversees the scope of the undue preference rule on an ongoing basis primarily through the complaints and dispute resolution process (and to the extent that it announces a policy proceeding to examine the regulatory framework from time to time). 24 Table of Contents Regulation of DMBUs or other amendments to the Digital Media Exemption Order may have an impact on our business. Some of our customers may rely on the CRTC’s DMEO and the exemption it provides for Internet-based broadcasting from Canadian licensing and Canadian ownership and control requirements.The exemption allows Internet-based broadcasting undertakings to attract and serve Canadian subscribers (notwithstanding that such undertaking may not be Canadian-owned and controlled), without being made subject to licensing conditions and other regulatory requirements established by the CRTC under the Act. The continued applicability of the DMEO is subject to periodic review by the CRTC, or at such time as events dictate. If the CRTC decided, upon review, to rescind or limit the scope of the DMEO, some of our customers could become ineligible to operate or otherwise subject to licensing or other regulatory requirements under the Broadcasting Act (Canada). Therefore, tensions between traditional business models that have been pervasive in the television industry and new media development may be resolved in a manner that is less favorable to our business.This might particularly be the case if the CRTC decides to introduce regulation of DMBUs to require them to produce, acquire or exhibit domestic Canadian content programming in accordance with the existing CRTC regulatory framework governing licensed broadcasting undertakings (or otherwise require DMBUs to make direct financial contributions toward Canadian content), which could harm or impede our ability to conduct business in Canada. Our business may be impaired by third-party intellectual property rights in the programming content of our customers. We are exposed to liability risk in respect of the content that our customers distribute over the Internet, relating to infringement of third-party rights to the content and violation of the laws of various jurisdictions governing the type and/or nature of the content.We rely in large part on our customers’ obligations under our agreements to ensure intellectual property rights compliance globally, including securing the primary rights to distribute programming and other content over the Internet, and to advise us of any potential or actual infringement so that we may take appropriate action if such content is not intellectual property rights-compliant or is otherwise obscene, defamatory or indecent. In the event that our customers are in breach of the rights related to specific programming and other content, they may be required to cease distributing or marketing the relevant content to prevent any infringement of related rights, and may be subject to claims of damages for infringement of such rights.There can be no assurances that any indemnification provisions in our contracts would be adequate, or would otherwise protect us from any such liabilities or damages with respect to any particular claim. We may be subject to other third-party intellectual property rights claims. Companies in the Internet, technology and media industries often own large numbers of patents, copyrights, trademarks and trade secrets and frequently enter into litigation based on allegations of infringement or other violations of intellectual property rights.As we face increasing competition, the possibility of intellectual property rights claims against us grows.Our technologies may not be able to withstand third-party claims or rights against their use.Intellectual property claims, whether having merit or otherwise, could be time-consuming and expensive to litigate or settle and could divert management resources and attention.In addition, many of our agreements with our customers require us to indemnify these providers for third-party intellectual property infringement claims, which could increase our costs as a result of defending such claims and may require that we pay the customers’ losses if there were an adverse ruling in any such claim. 25 Table of Contents If litigation is successfully brought by a third party against us in respect of intellectual property, we may be required to cease distributing or marketing certain products or services, obtain licenses from the holders of the intellectual property at material cost, redesign affected products in such a way as to avoid infringing intellectual property rights or seek alternative licenses from other third parties that may offer inferior programming, any or all of which could hurt our business, financial condition and results of operations.If those intellectual property rights are held by a competitor, we may be unable to obtain the intellectual property, which could also negatively impact our competitive position.Any of these results could harm our business, financial condition and results of operations. We rely on software and services licensed from other parties. The loss of software or services from third parties could increase our costs and limit the features available in our solutions. Components of our DivX product offerings include various types of software and services licensed from unaffiliated parties. If any of the software or services we license from others or functional equivalents thereof were either no longer available to us or no longer offered on commercially reasonable terms, we would be required to either redesign our services and products to function with software or services available from other parties or develop these components ourselves. In either case, the transition to a new service provider or an internally-developed solution could result in increased costs and could result in delays in our product launches and the release of new service and product offerings. Furthermore, we might be forced to temporarily limit the features available in our current or future solutions. If we fail to maintain or renegotiate any of these software or service licenses, we could face significant delays and diversion of resources in attempting to license and integrate functional equivalents. Internet transmissions may be subject to theft and malicious attacks, which could cause us to lose customers and revenue. Like all Internet transmissions, streaming content may be subject to interception and malicious attack.Pirates may be able to obtain or redistribute programs without paying fees.Our distribution infrastructure is exposed to spam, viruses, worms, spyware, denial of service or other attacks by hackers and other acts of malice.Theft of our content or attacks on our distribution infrastructure would reduce future potential revenue and increase our infrastructure costs. We use security measures intended to make theft of content and consumer data more difficult.However, if we are required to upgrade or replace existing security technology, the cost of such security upgrades or replacements could negatively impact our financial condition, profitability and cash flows.In addition, other illegal methods that compromise Internet transmissions may be developed in the future.If we cannot control compromises of our service, then our customers’ subscriber turnover could increase, our revenue could decrease and our ability to contract with new customers could be impaired. 26 Table of Contents Failure to comply with federal, state and international laws and regulations relating to privacy and security of personal information, civil or regulatory liabilities relating to privacy and security of personal information of customers, potential customers, employees, and others, and privacy concerns could result in liability to us, damage our reputation and harm our business, and deter current and potential users from using our solutions. We are required to comply with U.S. state, federal, and international laws governing the privacy, security, use, disclosure, and transfer of personal information.In the ordinary course of business, we collect, use, disclose, and transfer data supplied by our customers’ subscribers, which may include personal information. If we fail to comply with applicable laws, regulations, guidance, standards or best practices, or become subject to claims or allegations that we have violated the same, we could be exposed to civil sanctions and criminal penalties, negative publicity and a loss of confidence in us by our customers, which could materially and adversely affect our business, financial condition and results of operations. Increased regulation of data collection, use, disclosure, and transfer practices, including new laws (in the United States, the European Union, and other countries from which we collect data), self-regulation, or findings under existing laws, which limit our ability to collect, use, disclose, or transfer data, could increase our costs of compliance with such regulations, restrict our ability to provide our services and expand our operations, and have an adverse effect on our business.We have incurred, and will continue to incur, expenses to comply with privacy and security standards and protocols for personal information imposed by law, regulation, self-regulatory bodies, industry standards and contractual obligations. Such laws, standards and regulations are evolving and subject to potentially differing interpretations, and federal and state legislative and regulatory bodies may expand current or enact new laws or regulations regarding privacy matters.We are unable to predict what additional legislation, standards, or regulation in the area of privacy of personal information could be enacted or its effect on our operations and business.These risks will increase to the extent we expand our operations internationally.See “Business–Regulation–European Union.” In addition, if we were to disclose data about our customers’ subscribers in a manner that was objectionable to the subscribers, inconsistent with the law, or viewed as contrary to our public-facing privacy policy, our reputation could be damaged, the number of subscribers could decline, and both our customers and we could face potential legal claims that could ultimately impact our operating results.As our business evolves and grows, we may become subject to additional and/or more stringent legal obligations concerning the treatment of subscriber information. Moreover, our use, disclosure, treatment and retention of data could lead to administrative actions and penalties and other civil liability exposure in the event of loss, acquisition or disclosure of such information illegally by a third party due to hacking, viruses, inadvertent action, or other misuse. Finally, classification of IPTV as an MVPD could cause the imposition of new rules on our maintenance and use of customer data.Failure to comply with these obligations could subject us to liability, and to the extent that we need to alter our business model or practices to adapt to these obligations, we could incur additional expenses or lost revenues. 27 Table of Contents Our reputation and relationships with customers would be harmed if their subscribers’ data, particularly billing data, were to be accessed by unauthorized persons. We maintain personal data regarding our customers’ subscribers, including names and, in many cases, mailing addresses, and we take measures to protect against unauthorized access to subscriber data.If, despite these measures, we experience any unauthorized access of subscriber data, customers may elect to not continue to work with us, we could face legal claims, and our business could be adversely affected.Similarly, recent well-publicized cases of unauthorized access to consumer data could lead to general public loss of confidence in the use of the Internet for commerce transactions, which could adversely affect our business. The cost of remediating and responding to an incident of unauthorized access to subscriber data, particularly credit card or other billing data, could be substantial and may not be covered by insurance. Additionally, in Europe, the regulatory impact of a data breach and the fines imposed by regulators can be significant, and requirements to notify the regulators and data subjects of the breach may result in negative publicity. We depend on key personnel, and the loss of their services or the inability to attract and retain them may negatively impact our business. We are dependent on key members of our senior management.In addition, innovation is important to our success, and we depend on the continued efforts of our executive officers and key employees, who have specialized technical knowledge regarding our distribution infrastructure and the NeuLion Digital Platform and significant business knowledge regarding the digital video industry.The market for the services of qualified personnel is competitive, and we may not be able to attract and retain key employees.If we lose the services of one or more of our executive officers or key employees, or fail to attract qualified replacement personnel, then our business and future prospects could be harmed. We may have exposure to greater than anticipated tax liabilities. We are subject to income and other taxes in a variety of jurisdictions, and our tax structure is subject to review by both domestic and foreign taxation authorities.The determination of our world-wide provision for income taxes and other tax liabilities requires significant judgment and, in the ordinary course of our business, there are many transactions and calculations where the ultimate tax determination is uncertain.Although we believe that our estimates are reasonable, the ultimate tax outcome may differ from the amounts recorded on our consolidated financial statements and may materially affect our financial results in the period or periods for which such determination is made. We are subject to foreign business, political and economic disruption risks. We contract with various entities around the world, including in respect of the acquisition of rights to distribute digital video content, and have offices in a number of foreign countries.As a result, we are exposed to foreign business, political and economic risks, including: · political and economic instability; · less developed infrastructures in newly industrializing countries; · susceptibility to interruption of feeds in foreign areas due to war, terrorist attacks, medical epidemics, changes in political regimes and general interest rate and currency instability; · exposure to possible litigation or claims in foreign jurisdictions; and · competition from foreign-based technology service providers, and the existence of protectionist laws and business practices that favor such entities. If any of these risks are realized, it could hurt our business, financial position and results of operations. 28 Table of Contents Our business may also be adversely affected by global economic conditions and other risks associated with operating internationally. Our current and future development opportunities partly relate to geographical areas outside of North America.There are a number of risks inherent in international business activities, including: · government policies concerning the import and export of goods and services; · government-imposed sanctions policies prohibiting commerce and transactions with certain persons, countries or regions; · potentially adverse tax consequences; · limits on repatriation of earnings; · the burdens of complying with a wide variety of foreign laws; · nationalization; · potential social, labor, political and economic instability; and · local laws and practices that favor local companies, including business practices that we are prohibited from engaging in by the Foreign Corrupt Practices Act and other anti-corruption laws and regulations. We cannot assure you that such risks will not adversely affect our business, financial condition and results of operations. Furthermore, a portion of our expenditures and revenues will be in currencies other than the U.S. dollar.Our foreign exchange exposure may vary over time with changes in the geographic mix of our business activities.Foreign currencies may be unfavorably impacted by global developments, country-specific events and many other factors.As a result, our future results may be adversely affected by significant foreign exchange fluctuations. Risks Associated with Our Capital Stock Members of our Board of Directors and management team have the ability to substantially influence our direction and policies and their interests may be adverse to the interests of our other stockholders. Charles B. Wang and Nancy Li, who are spouses and our Chairman and Executive Vice Chairman, respectively, beneficially own in the aggregate approximately 27% of our issued and outstanding capital stock. In addition, David Kronfeld and James R. Hale, two of our directors, beneficially own approximately 14% and 23%, respectively, of our issued and outstanding capital stock. By virtue of their holdings and membership on our Board of Directors, these individuals can substantially influence the election of directors, our management and our affairs and may make it difficult for us to consummate corporate transactions such as mergers, consolidations or the sale of all or substantially all of our assets that may be favorable from our standpoint or that of our other stockholders. In addition, this significant concentration of ownership may adversely affect the trading price for our common stock because investors often perceive disadvantages in owning stock in companies with controlling stockholders. This concentration of ownership could limit your ability to influence corporate matters and may have the effect of delaying or preventing a change in control, including a merger, consolidation, or other business combination involving us, or discouraging a potential acquirer from making a tender offer or otherwise attempting to obtain control, even if that change in control would benefit our other stockholders. 29 Table of Contents Our Chairman has ownership interests in entities with which we do business that may result in conflicts of interest that may not be resolved in a manner most favorable to us or that of our other stockholders. Charles B. Wang, our Chairman, owns several entities with which we do business.Such ownership interests may result in conflicts of interest that may not be resolved in a manner most favorable to us or that of our other stockholders. The market price of our common stock may be volatile and may fluctuate in a way that is disproportionate to our operating performance. Our stock price may experience substantial volatility as a result of a number of factors, including: · variations in our anticipated or actual operating results; · loss of a large customer or our inability to increase sales to existing customers or attract new customers; · announcement of new or enhanced solutions or products by us or our competitors; · litigation and other developments relating to our patents or other proprietary rights or those of our competitors; · variations in our competitors’ results of operations and changes in the competitive landscape generally; · changes and conditions in the digital video content market and related industries; · governmental regulation and legislation; · sales or potential sales of substantial amounts of our common stock; · change in securities analysts’ estimates of our performance, or our failure to meet analysts’ expectations; and · unusual events such as significant acquisitions, divestitures, litigation, general socio-economic, regulatory, political or market conditions and other factors, including factors unrelated to our operating performance. Many of these factors are beyond our control. The stock markets in general, and the market for technology companies in particular, have historically experienced extreme price and volume fluctuations. These fluctuations often have been unrelated or disproportionate to the operating performance of these companies. These broad market and industry factors could reduce the market price of our common stock, regardless of our actual operating performance. We have never paid and do not intend to pay cash dividends.As a result, capital appreciation, if any, will be your sole source of gain. We have never paid cash dividends on any of our capital stock and we currently intend to retain future earnings, if any, to fund the development and growth of our business.Furthermore, the terms of any future debt agreements may preclude us from paying dividends.As a result, capital appreciation, if any, of our common stock will be your sole source of gain for the foreseeable future. 30 Table of Contents Provisions in our certificate of incorporation, our by-laws and Delaware law might discourage, delay or prevent a change in control of our company or changes in our management and, therefore, depress the trading price of our common stock. Provisions of our certificate of incorporation, our by-laws and Delaware law may have the effect of deterring unsolicited takeovers or delaying or preventing a change in control of our company or changes in our management, including transactions in which our stockholders might otherwise receive a premium for their shares over then current market prices. In addition, these provisions may limit the ability of stockholders to approve transactions that they may deem to be in their best interests. These provisions include: · the inability of stockholders to call special meetings; and · the ability of our Board of Directors to designate the terms of and issue new series of preferred stock without stockholder approval, which could include the right to approve an acquisition or other change in our control or could be used to institute a rights plan, also known as a poison pill, that would work to dilute the stock ownership of a potential hostile acquirer, likely preventing acquisitions that have not been approved by our Board of Directors. In addition, Section 203 of the Delaware General Corporation Law (“DGCL”), prohibits a publicly-held Delaware corporation from engaging in a business combination with an interested stockholder, generally a person which together with its affiliates owns, or within the last three years has owned, 15% of our voting stock, for a period of three years after the date of the transaction in which the person became an interested stockholder, unless the business combination is approved in a prescribed manner. The existence of the forgoing provisions and anti-takeover measures could limit the price that investors might be willing to pay in the future for shares of our common stock. They could also deter potential acquirers of our company, thereby reducing the likelihood that you could receive a premium for your common stock in an acquisition. Item 1B. Unresolved Staff Comments None. 31 Table of Contents ITEM 2. Properties Our principal executive offices are located in Plainview, New York.We lease the following properties: Description Location Expiration of Lease Use of Property Lease Plainview, New York December 2016 Business office Lease Sanford, Florida Month-to-month Business office Lease New York, New York October 2016 Business office Lease Toronto, Ontario, Canada June 2017 Business office Lease Toronto, Ontario, Canada February 2018 Business office Lease Burnaby, British Columbia, Canada March 2019 Business office Lease London, England December 2020 Business office Lease Beijing, China July 2016 Business office Lease Shanghai, China June 2016 Business office Lease Toronto, Ontario, Canada January 2017 Colocation/equipment Lease Slough, England January 2017 Colocation/equipment Lease Palo Alto, California January 2017 Colocation/equipment Lease Savage, Maryland August 2016 Colocation/equipment Lease Bellevue, Nebraska June 2016 Colocation/equipment Lease North Bergen, New Jersey January 2017 Colocation/equipment Lease Hauppauge, New York August 2016 Colocation/equipment Lease New York, New York January 2017 Colocation/equipment Lease Dallas, Texas January 2017 Colocation/equipment Lease San Diego, California September 2019 Business office Lease Tomsk, Russia December 2016 Business office Lease Aachen, Germany March 2019 Business office Lease Seoul, Korea June 2016 Business office Lease Tokyo, Japan June 2016 Business office Lease Osaka, Japan July 2016 (renewable every 6 months) Business office Lease Shenzhen, China June 2018 Business office Lease Taipei, Taiwan October 2017 Business office ITEM 3. Legal Proceedings There is no material litigation currently pending or threatened against us or, to our knowledge, any of our officers or directors in their capacity as such. ITEM 4. Mine Safety Disclosures Not applicable. 32 Table of Contents PART II ITEM 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities Market Price Information There is no established public trading market for our common stock in the United States.The TSX is the principal established foreign public trading market for our common stock, which trades under the symbol NLN.The table below sets forth, for the periods indicated, the high and low sales prices of our common stock on the TSX, in Canadian dollars, for each full quarterly period within the two most recent fiscal years, as reported by the TSX. Fiscal Year High Low First Quarter $ $ Second Quarter $ $ Third Quarter $ $ Fourth Quarter $ $ Fiscal Year High Low First Quarter $ $ Second Quarter $ $ Third Quarter $ $ Fourth Quarter $ $ Stockholders As of February 29, 2016, there were264 holders of record of our common stock. Dividends We have paid no dividends on our common stock since our inception.At the present time, we intend to retain earnings, if any, to finance the expansion of our business.The payment of dividends in the future will depend on our earnings and financial condition and on such other factors as the Board of Directors may consider appropriate. The DGCL sets out when a company is restricted from declaring or paying dividends.Under Section 170 of the DGCL, a company may not declare or pay a dividend out of net profits if the capital of the company is less than the aggregate amount of the capital represented by the issued and outstanding stock of all classes having a preference upon the distribution of assets until the deficiency in the amount of such capital has been repaired. 33 Table of Contents Securities Authorized for Issuance Under Equity Compensation Plans The following table provides information as of December 31, 2015 with respect to compensation plans (including individual compensation arrangements) under which our equity securities are authorized for issuance: Equity Compensation Plan Information Plan Category Number of securities to be issued upon exercise of outstanding options, warrants and rights Weighted-average exercise price of outstanding options, warrants and rights Number of securities remaining available for future issuance under equity compensation plans (excluding securities reflected in column (a)) (a) (b) (c) Equity compensation plans approved by security holders Amended and Restated NeuLion, Inc. 2012 Omnibus Securities and Incentive Plan (1) $ Fourth Amended and Restated Stock Option Plan (2) N/A Amended and Restated Directors’ Compensation Plan (3) 0 N/A Employee Share Purchase Plan (4) N/A N/A N/A Equity compensation plans not approved by security holders None N/A N/A N/A Total $ (1)The maximum number of shares of common stock issuable upon exercise of securities granted pursuant to the Amended and Restated NeuLion, Inc. 2012 Omnibus Securities and Incentive Plan (the “2012 Plan”) is 50,000,000. (2)The maximum number of shares of common stock issuable upon exercise of options granted pursuant to the Fourth Amended and Restated Stock Option Plan (the “Stock Option Plan”) is equal to the greater of (i) 4,000,000 shares of common stock and (ii) 12.5% of the number of issued and outstanding shares of common stock from time to time.As a result, any increase in the issued and outstanding shares will result in an increase in the number of shares of common stock available for issuance under the Stock Option Plan, and any exercises of options will make new grants available under the Stock Option Plan.No new option awards will be made under the Stock Option Plan, however, outstanding awards under the Stock Option Plan will remain in effect pursuant to their terms.All awards of options are currently made under the 2012 Plan. (3)Shares of common stock are issued directly under the Amended and Restated Directors’ Compensation Plan (“Directors’ Compensation Plan”) without exercise of any option, warrant or right. (4)We have not issued shares under the Employee Share Purchase Plan since its approval by our stockholders. 34 Table of Contents On May 9, 2012 (the “Issuance Date”), we executed a warrant certificate in favor of Raine Advisors LLC, a consultant, for the issuance of up to 3,789,482 warrants to purchase up to such number of shares of common stock of the Company at an exercise price of $0.2201 per share (a weighted-average exercise price of $0.2201 per share).On the Issuance Date, 1,894,741 warrants automatically vested.The remaining 1,894,741 warrants shall vest on such date that occurs prior to the expiration date, which shall be 10 years from the Issuance Date, upon Raine’s satisfaction of certain conditions set forth in the warrant certificate. All of such warrants were outstanding as of December 31, 2015. Recent Sales of Unregistered Securities Information regarding other securities sold by us but not registered under the Securities Act of 1933, as amended (the “Securities Act”), during the fiscal year ended December 31, 2015 has been previously included in our Quarterly Reports on Form 10-Q for the periods ended March 31, 2015, June 30, 2015 and September 30, 2015 and in our Current Reports on Form 8-K filed with the SEC on February 2, 2015 and November 19, 2015.Information regarding securities sold by us but not registered under the Securities Act subsequent to the quarter ended September 30, 2015 through December 31, 2015 that were not reported on a Current Report on Form 8-K filed with the SEC during that period is as follows: 1.On November 4, 2015, the Board authorized the grant to various Company employees of 59,250 stock options to purchase an aggregate of 59,250 of the Company’s common stock, at an exercise price of $0.59 per share, under the 2012 Plan.The options vest annually in equal increments of 25% on each anniversary of the effective date of grant, which was November 9, 2015; the first increment vests on November 9, 2016.The options expire on November 9, 2025.The Company offered and sold the options in reliance on the exemption from registration afforded by Section 4(2) under the Securities Act. 2.On December 16, 2015, we issued shares of common stock without registration under the Securities Act to non-management directors, in payment pursuant to our Directors’ Compensation Plan of their semi-annual directors’ fees for the six-month period ended December 31, 2015, in the following aggregate amounts: Gabriel A. Battista Robert E. Bostrom John A. Coelho James R. Hale Shirley Strum Kenny David Kronfeld Charles B. Wang Total The aggregate value of the 199,987 shares of common stock issued to Dr. Kenny and Messrs. Battista, Bostrom, Coelho, Hale, Kronfeld and Wang was $103,000 on the date of issuance.We issued these shares of common stock pursuant to the exemption from registration set forth in Section 4(2) of the Securities Act and Regulation D promulgated thereunder.This issuance qualified for exemption from registration under the Securities Act because (i) each of the directors was an accredited investor at the time of the issuance, (ii) we did not engage in any general solicitation or advertising in connection with the issuance, and (iii) each of the directors received restricted securities. 35 Table of Contents 3.One employee residing in the United States exercised an aggregate of 12,500 stock options for total cash proceeds of $3,812.50 and received 12,500 shares of the Company’s common stock.The Company offered and sold the common stock and stock options in reliance on the exemption from registration afforded by Section 4(2) under the Securities Act. 4.Two employees residing outside the United States exercised an aggregate of 31,500 stock options on a “net basis” and received 6,810 shares of the Company’s common stock.The Company offered and sold the common stock and stock options in reliance on the exemption from registration afforded by Section 4(2) under the Securities Act.Exercising on a “net basis” means the holder receives shares of common stock equal to the in-the-money value of his or her options.The “in-the-money value” is calculated as the five-day volume-weighted average stock price prior to the date of exercise (i.e., the “fair market value”) minus the exercise price, with the resultant difference being multiplied by the number of options exercised and the resultant product being divided by the fair market value. Repurchases of Equity Securities During the Fourth Quarter of the Fiscal Year Ended December 31, 2015 None. Additional Information On March 2, 2016, the Board cancelledthe grant of 30,000 shares of restricted stock and 164,000 stock options to purchase an aggregate of 164,000 shares of the Company’s common stock. 36 Table of Contents ITEM 6. Selected Financial Data The following selected consolidated financial data should be read in conjunction with the consolidated financial statements and the notes thereto in Item8 of Part II, “Financial Statements and Supplementary Data,” and the information contained in Item7 of Part II, “Management’s Discussion and Analysis of Financial Condition and Results of Operations.” Historical results are not necessarily indicative of future results. NeuLion, Inc. Year ended December 31, 2015 (1) 2012 (2) (in thousands, except per share data) Consolidated Statements of Operations Data: Revenue $ Costs and expenses Cost of revenue, exclusive of depreciation and amortization Selling, general and administrative, including stock-based compensation Research and development Depreciation and amortization Operating income (loss) Other income (expense) Net and comprehensive income (loss) before income taxes ) Income tax benefit (expense) Net and comprehensive income (loss) $ $ $ ) $ ) $ ) Net income (loss) per common share: Basic $ $ $ ) $ ) $ ) Diluted $ $ $ ) $ ) $ ) Weighted average common shares outstanding: Basic Diluted Other Financial Data: Non-GAAP Revenue (3) $ Adjusted EBITDA (3) ) ) Capital expenditures (excluding acquisitions) Cash flow provided by (used in): Operating activities ) ) Investing activities ) Financing activities Consolidated Balance Sheet Data Cash and cash equivalents $ Current assets Current liabilities Working capital ) ) ) Total assets Total liabilities Redeemable preferred stock - Stockholders' equity (deficit) $ $ $ ) $ ) $ 37 Table of Contents (1) On January 30, 2015, we completed the acquisition of DivX for consideration of 61,731,172 shares of common stock valued at approximately $59.0 million (after giving effect to the conversion of the convertible note issued at closing after receiving stockholder approval for such conversion).On the date of acquisition, DivX had $9.7 million of cash and cash equivalents. (2) On April 1, 2012, the Company amended its agreement with KyLin TV, such that, in addition to the services previously provided, KyLin TV was appointed the exclusive distributor of the Company’s business-to-consumer ("B2C") IPTV interests. As exclusive distributor, KyLin TV obtained, advertised and marketed all of the Company’s B2C content, in accordance with the terms of the amendment. Accordingly, KyLin TV recorded the gross revenues from the Company’s B2C content as well as the associated license fees, whereas the Company recorded revenues in accordance with the revised fee schedule in the amendment. (3) We report non-GAAP Revenue and Adjusted EBITDA because they are key measures used by management to evaluate our results and make strategic decisions about the Company, including potential acquisitions. Non-GAAP Revenue represents GAAP revenue before purchase price accounting adjustments as a result of an acquisition. Adjusted EBITDA represents net income (loss) before interest, income taxes, depreciation and amortization, stock-based compensation, acquisition-related expenses, listing-related expenses, purchase accounting adjustments, gain on revaluation of convertible note derivative, loss on disolution of majority-owned subsidiary, investment income/expense and foreign exchange gain/loss. This measure does not have any standardized meaning prescribed by U.S. GAAP and therefore is unlikely to be comparable to the calculation of similar measures used by other companies, and should not be viewed as an alternative to measures of financial performance or changes in cash flows calculated in accordance with U.S. GAAP. The following tables sets forth reconciliations of GAAP revenue to Non-GAAP revenue and consolidated net income (loss) to Adjusted EBITDA for each period included herein: Reconciliation of GAAP Total Revenue to non-GAAP Total Revenue: GAAP Total Revenue $ Revenue excluded due to purchase accounting - Non-GAAP Total Revenue $ Reconciliation of Net Income (Loss) to Adjusted EBITDA: Consolidated net income (loss) $ $ $ ) $ ) $ ) Purchase price accounting adjustments - revenue - Depreciation and amortization Stock-based compensation Loss on dissolution of majority-owned subsidiary - Acquisition-related expenses - - - Listing-related expenses - Discount on convertible note - - 78 0 Interest on convertible note, including amortization of debt discount - Loss (gain) on revaluation of convertible note derivative ) - Income tax (benefit) expense ) Investment income and foreign exchange gain (loss) ) 56 ) Adjusted EBITDA $ ) $ ) 38 Table of Contents ITEM 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS You should read this discussion together with the consolidated financial statements and other consolidated financial information included in this Annual Report on Form 10-K . This management’s discussion and analysis (“MD&A”) of the financial condition andresults of operations of the Company should be read in conjunction with our audited consolidated financial statements and accompanying notes for the years ended December 31, 2015 and 2014, which have been prepared in accordance with United States generally accepted accounting principles (“U.S. GAAP”).All dollar amounts are in U.S. dollars (“US$” or “$”) unless stated otherwise.As at February 29, 2016, the Bank of Canada noon rate for conversion of United States dollars to Canadian dollars (“CDN$”) was US$1 to CDN$1.3523. Our MD&A is intended to enable readers to gain an understanding of our current results and financial position. To do so, we provide information and analysis comparing the results of operations and financial position for the current year to those of the preceding comparable year. We also provide analysis and commentary that we believe is required to assess our future prospects. Accordingly, certain sections of this report contain forward-looking statements that are based on current plans and expectations. These forward-looking statements are affected by risks and uncertainties that are discussed in Item 1A of this Annual Report on Form 10-K and below in the section titled “Cautions Regarding Forward-Looking Statements” and that could have a material impact on future prospects. Readers are cautioned that actual results could vary from those forecasted in this MD&A. Cautions Regarding Forward-Looking Statements This MD&A contains certain forward-looking statements that reflect management’s expectations regarding our growth, results of operations, performance and business prospects and opportunities. Statements about our future plans and intentions, results, levels of activity, performance, goals, achievements or other future events constitute forward-looking statements. Wherever possible, words such as “may,” “will,” “should,” “could,” “expect,” “plan,” “intend,” “anticipate,” “believe,” “estimate,” “predict,” or “potential” or the negative or other variations of these words, or similar words or phrases, have been used to identify these forward-looking statements. These statements reflect management’s current beliefs and are based on information available to management as of the date of this Annual Report on Form 10-K. Forward-looking statements involve significant risk, uncertainties and assumptions. Although the forward-looking statements contained in this MD&A are based upon what management believes to be reasonable assumptions, we cannot assure readers that actual results will be consistent with these forward-looking statements. These forward-looking statements are made as of the date of this Annual Report on Form 10-K and we assume no obligation to update or revise them to reflect new events or circumstances, except as required by law. Many factors could cause our actual results, performance or achievements to be materially different from any future results, performance or achievements that may be expressed or implied by such forward-looking statements, including: our ability to derive anticipated benefits from the acquisition of DivX Corporation (“DivX”); our ability to realize some or all of the anticipated benefits of our partnerships; our ability to increase revenue; general economic and market segment conditions; our customers’ subscriber levels and financial health; our ability to pursue and consummate acquisitions in a timely manner; our continued relationships with our customers; our ability to negotiate favorable terms for contract renewals; competitor activity; product capability and acceptance rates; technology changes; regulatory changes; foreign exchange risk; interest rate risk; and credit risk. These factors should be considered carefully and readers should not place undue reliance on the forward-looking statements. A more detailed assessment of the risks that could cause actual results to materially differ from current expectations is contained in Item 1A, “Risk Factors.” Overview We are a leading provider of enterprise digital video solutions with the mission to deliver and enable the highest quality live and on-demand digital video content experiences anywhere and on any device.Our flagship solution, the NeuLion Digital Platform, is a proprietary, cloud-based, fully integrated, turnkey solution that enables the delivery and monetization of digital video content. 39 Table of Contents Enterprises throughout the entire digital video ecosystem use our solutions to better grow, engage and monetize their customer bases. The NeuLion Digital Platform offers content owners and rightsholders a highly-configurable and scalable suite of digital technologies, together with services for back-end content preparation, management, secure delivery and monetization, in an end-to-end solution that addresses the complexities associated with successfully streaming and marketing their content.Our comprehensive solution suite also includes our DivX video solution that allows consumer electronics (“CE”) manufacturers to provide a secure, high-quality video experience and premium screen resolution, up to Ultra HD/4K, across virtually all content formats, for a wide range of connected devices. We primarily generate revenue by offering the NeuLion Digital Platform on a subscription license basis. Our revenue is generated from fees determined by the number of channels through which we deliver our customers’ content, the number of events we stream and the number of connected devices we enable, as well as from variable fees determined by the volume of digital video content we deliver and/or the end user revenue generated by our customers.We also generate revenue from licensing our DivX video solution to CE manufacturers, video solution developers and others. We believe that the proliferation of Internet-connected devices, the increasing amount of digital video content, the growth in video consumption, particularly sports, on mobile devices and the demand for continually improving and personalizing viewing experiences will be the principal drivers of our growth.As enterprises continue to struggle with the complexities of managing growing libraries of digital content, creating compelling branded user experiences and delivering those experiences across a wide range of connected devices in high-quality resolutions, our comprehensive suite of products and focus on innovation will allow us to increase revenues from existing customers and expand our customer base in North America and internationally. We were incorporated as Jump TV Inc. on January 14, 2000 under the Canada Business Corporations Act. In October 2008, Jump TV Inc. completed a merger with the company now known as NeuLion USA, Inc. pursuant to which it became our wholly-owned subsidiary.The merger was accounted for as a reverse takeover.In July 2009, our Registration Statement on Form 10 under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), was declared effective by the SEC and we changed our corporate name to NeuLion, Inc.We have traded on the TSX since August 9, 2006.On November 30, 2010, we were domesticated under Delaware law. On January 30, 2015, we consummated the acquisition of DivX Corporation (“DivX”), which creates, distributes, and licenses digital video technologies for PCs, smart TVs, and mobile devices.MainConcept, its subsidiary, provides high-quality video compression-decompression, or codec, software libraries and products to consumer electronics manufacturers, broadcasters, video solution developers and others. Key Performance Metrics We regularly review a number of metrics, including the following key metrics, to evaluate our business, measure our performance, identify trends affecting our business, formulate financial projections and make strategic decisions. Since DivX was acquired by NeuLion on January 30, 2015, the purchase price allocation included an adjustment to record the fair value of assumed contractual payments due to DivX for which no or little additional obligations existed in order to receive such payments. These contractual payments are for fixed multi-year site licenses and unbilled per unit royalties for units shipped prior to the acquisition. Prior to the acquisition, revenue in such transactions was recognized during the period in which such customers reported the number of royalty-eligible units that they had shipped. Revenues from annual or other license fees are recognized based on the specific terms of the license arrangement.For instance, some of the DivX’s large CE customers have entered into agreements for which they have the right to ship an unlimited number of units over a specified term for a flat fee. The Company records the fees associated with these arrangements on a straight-line basis over the specified term. Upon closing the acquisition of DivX, because DivX assumed no additional obligations under such contracts, these fixed payments are considered a fixed payment stream, rather than revenue and are therefore treated as accounts receivable as opposed to revenue as part of the purchase accounting.The fair value of the remaining fixed payments due under the applicable contracts is estimated by calculating the discounted cash flows associated with such fixed payments. The reduction in revenues related to the fixed payments being treated as accounts receivable as opposed to revenues has been reflected as a non-GAAP financial measure to include the effect of the excluded revenues to allow investors and analysts to make meaningful comparisons between DivX's ongoing core business operating results and those of other companies. 40 Table of Contents We anticipate the revenue excluded due to purchase accounting going-forward as follows: Q1 2016 $ 3 months ended December 31, 12 months ended December 31, % change % change 1.Revenue - Pro Forma (amounts in millions) $ $ 19% $ $ 18% Revenue (GAAP) as reported $ Revenue (GAAP) DivX (prior to acquisition) $ $ $ We principally use pro forma revenue, in combination with non-GAAP revenue and platform revenue, as described below, to monitor the period-over-period performance of the business. Pro forma revenue reflects the combined revenue of our historical business and our acquired DivX business, adjusted as a result of purchase accounting.Our pro forma revenue increased 19% and 18% for the three months and year ended December 31, 2015, respectively. 3 months ended December 31, 12 months ended December 31, % change % change 2.Pro Forma Revenue - non-GAAP (amounts in millions) $ $ 5% $ $ 2% Revenue (GAAP) as reported $ Revenue (GAAP) DivX (prior to acquisition) $ $ $ Revenue due to purchase accounting adjustment $ We principally use pro forma non-GAAP revenue, in combination with pro forma revenue and platform revenue, as described above and below, to monitor the period-over-period performance of the business.Pro forma non-GAAP revenue measures the revenue of our historical business and our acquired DivX business on a combined basis without adjustment for purchase accounting.We expect the purchase accounting adjustments to revenue to end in the first quarter of 2016.Our pro forma non-GAAP revenue increased 5% and 2% for the three months and year ended December 31, 2015, respectively.The growth in pro forma non-GAAP revenue is lower than our organic revenue growth due to a decline in revenues in our DivX and MainConcept revenue streams.Refer to reconciliation of non-GAAP Revenue to GAAP Revenue, below, for full details. 3 months ended December 31, 12 months ended December 31, % change % change 3.Revenue - NeuLion Digital Platform (amounts in millions) $ $ 20% $ $ 19% We monitor our revenue from our NeuLion Digital Platform because we expect it to grow faster than our revenue from our other solutions as we add new customers and increase the variable revenue we realize from existing customers.As a result, we expect our platform revenue to continue to grow in absolute dollars and as a percentage of revenue.Our platform revenue grew 20% and 19% for the three months and year ended December 31, 2015, respectively.Our platform revenue is seasonal, related to the timing and size of events that our customers deliver through our solution.The fourth quarter has historically been our highest revenue quarter, but this seasonality may change as we add new customers and events. 3 months ended December 31, 12 months ended December 31, 4.Pro Forma Cost of Revenue as a % of Pro Forma non-GAAP Revenue 17% 18% 16% 19% Figures for the three months ended December 31, 2015 are actual results. 41 Table of Contents Cost of revenue consists principally of bandwidth costs paid in connection with our delivery of digital video content and to a lesser extent license fees paid to certain customers for whom we recognize revenue on a gross basis.We use cost of revenue as a percent of revenue, together with adjusted EBITDA, to measure the operating performance of our business.We have been able to reduce our cost of revenue as a percent of revenue as we have increased the digital video content we deliver on the NeuLion Digital Platform and as a result of the acquisition of DivX.Our cost per unit of bandwidth decreases as we deliver more digital video content.Our cost of revenue as a percentage of revenue going forward will depend primarily on our revenue mix. 3 months ended December 31, 12 months ended December 31, % change % change 5.Pro Forma Adjusted EBITDA (amounts in millions) $ $ 60
